Exhibit 10.01


--------------------------------------------------------------------------------


 


THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




among




FRONTIER OIL AND REFINING COMPANY,
as Borrower


and


FRONTIER OIL CORPORATION


and


THE LENDERS NAMED HEREIN


and


UNION BANK OF CALIFORNIA, N.A.,
as Administrative Agent and Lead Arranger


and


BNP PARIBAS,
as Syndication Agent


and


TORONTO DOMINION (TEXAS) LLC and WELLS FARGO BANK, N.A.,
as Co-Documentation Agents






October 1, 2007







--------------------------------------------------------------------------------


 


Table of Contents


ARTICLE 1.     INTERPRETATION AND DEFINITIONS
- 1 -
Section 1.1
Definitions
- 1 -
Section 1.2
Accounting Terms
- 24 -
Section 1.3
Interpretation
- 24 -
ARTICLE 2.     COMMITMENTS
- 24 -
Section 2.1
Commitments.
- 25 -
Section 2.2
Fees.
- 26 -
Section 2.3
Mandatory Prepayment of Advances and Pledge of Cash Collateral
- 26 -
Section 2.4
Making Advances.
- 27 -
Section 2.5
Repayment
- 28 -
Section 2.6
Interest.
- 28 -
Section 2.7
Optional Prepayments
- 29 -
Section 2.8
Conversion of Advances.
- 29 -
Section 2.9
Issuance of Letters of Credit.
- 30 -
Section 2.10
Drawing and Reimbursement.
- 31 -
Section 2.11
Obligations Absolute
- 31 -
Section 2.12
Letter of Credit Fees and Charges.
- 32 -
Section 2.13
Limits of Liability of Agent and Lenders.
- 33 -
Section 2.14
Payments.
- 33 -
Section 2.15
Computation of Interest and Fees
- 34 -
Section 2.16
Payments on Non-Business Days
- 34 -
Section 2.17
Sharing of Payments, Etc.
- 34 -
Section 2.18
Evidence of Debt.
- 35 -
Section 2.19
Continuation of Outstanding Credit
- 35 -
ARTICLE 3.     YIELD PROTECTION
- 35 -
Section 3.1
Increased LIBOR Advance Costs
- 35 -
Section 3.2
Illegality
- 36 -
Section 3.3
Inadequacy of LIBOR
- 36 -
Section 3.4
Increased Letter of Credit Costs
- 36 -
Section 3.5
Capital Adequacy
- 36 -
Section 3.6
Funding Losses
- 37 -
Section 3.7
Taxes.
- 37 -
Section 3.8
Substitution of Lender
- 39 -
ARTICLE 4.     CONDITIONS OF EXTENDING CREDIT
- 39 -
Section 4.1
Closing Date
- 39 -
Section 4.2
Advances
- 41 -
Section 4.3
Letters of Credit
- 42 -
Section 4.4
Increases in Maximum Aggregate Commitment
- 42 -
Section 4.5
Determinations under Section 4.1
- 43 -
ARTICLE 5.     REPRESENTATIONS AND WARRANTIES
- 43 -
Section 5.1
Corporate Existence and Power
- 43 -
Section 5.2
Authorization
- 43 -
Section 5.3
Governmental Action, Etc
- 44 -
Section 5.4
Binding Effect
- 44 -
Section 5.5
Financial Statements
- 44 -
Section 5.6
Other Information
- 45 -
Section 5.7
Litigation
- 45 -
Section 5.8
Trademarks, Etc.
- 45 -
Section 5.9
Fire, Etc.
- 45 -
Section 5.10
Burdensome Agreements
- 45 -
Section 5.11
Taxes, Etc
- 45 -
Section 5.12
Investment Company
- 45 -
Section 5.13
Solvency
- 46 -
Section 5.14
Title to Properties
- 46 -
Section 5.15
Ownership
- 46 -
Section 5.16
ERISA
- 46 -
Section 5.17
Environmental Compliance.
- 46 -
Section 5.18
Regulation U
- 47 -
Section 5.19
Material Contracts
- 47 -
ARTICLE 6.     AFFIRMATIVE COVENANTS
- 47 -
Section 6.1
Borrower Information Requirements
- 47 -
Section 6.2
Audits
- 48 -
Section 6.3
Returns and Allowances
- 48 -
Section 6.4
FOC Information Requirements
- 48 -
Section 6.5
Compliance with Governmental Rules
- 51 -
Section 6.6
Payment of Taxes, Etc.
- 51 -
Section 6.7
Maintenance of Insurance
- 51 -
Section 6.8
Preservation of Legal Existence, Etc.
- 51 -
Section 6.9
Visitation Rights
- 51 -
Section 6.10
Keeping of Books
- 51 -
Section 6.11
Maintenance of Properties, Etc.
- 52 -
Section 6.12
Transactions with Affiliates
- 52 -
Section 6.13
Performance of Material Contracts
- 52 -
Section 6.14
Compliance with Environmental Laws.
- 52 -
Section 6.15
Additional Guarantors
- 53 -
ARTICLE 7.     NEGATIVE COVENANTS
- 53 -
Section 7.1
Cleanup Period
- 53 -
Section 7.2
Use of Advances and Letters of Credit
- 53 -
Section 7.3
Liens, Etc.
- 53 -
Section 7.4
Debt
- 54 -
Section 7.5
Lease Obligations
- 56 -
Section 7.6
Mergers, Etc.
- 56 -
Section 7.7
Sales, Etc. of Assets
- 56 -
Section 7.8
Investments in Other Persons
- 57 -
Section 7.9
Dividends, Etc.
- 57 -
Section 7.10
Leverage Ratio
- 58 -
Section 7.11
Ratio of Debt to Capitalization
- 58 -
Section 7.12
Holding of Cash and Cash Equivalents
- 58 -
Section 7.13
Change in Nature of Business
- 58 -
Section 7.14
Compliance with ERISA
- 59 -
Section 7.15
Amendment, Etc. of Material Contracts
- 59 -
Section 7.16
Change of Fiscal Periods
- 59 -
ARTICLE 8.     EVENTS OF DEFAULT
- 59 -
Section 8.1
Events of Default
- 59 -
ARTICLE 9.     THE ADMINISTRATIVE AGENT
- 61 -
Section 9.1
Authorization and Action
- 61 -
Section 9.2
Administrative Agent’s Reliance, Etc.
- 62 -
Section 9.3
UBOC and Affiliates
- 62 -
Section 9.4
Lender Credit Decision
- 62 -
Section 9.5
Indemnification
- 62 -
Section 9.6
Successor Administrative Agent
- 63 -
Section 9.7
Administrative Agent as Collateral Holder.
- 63 -
Section 9.8
No Other Duties, Etc
- 64 -
ARTICLE 10.     MISCELLANEOUS
- 64 -
Section 10.1
Amendments, Etc
- 64 -
Section 10.2
Notices, Etc.
- 65 -
Section 10.3
No Waiver; Remedies
- 66 -
Section 10.4
Costs and Expenses
- 66 -
Section 10.5
Indemnification
- 66 -
Section 10.6
Right of Setoff
- 67 -
Section 10.7
Binding Effect
- 67 -
Section 10.8
Assignments, Joinders and Participations.
- 67 -
Section 10.9
Disclosure
- 70 -
Section 10.10
GOVERNING LAW
- 70 -
Section 10.11
Limitation on Interest
- 70 -
Section 10.12
Headings
- 71 -
Section 10.13
Execution in Counterparts
- 71 -
Section 10.14
USA PATRIOT Act Notice
- 71 -
Section 10.15
Amendment and Restatement
- 71 -
Section 10.16
WAIVER OF JURY TRIAL
- 71 -
Section 10.17
Judicial Reference
- 72 -
      Schedule 1:    Commitments   Schedule 2:  Letter of Credit Banks for
Eligible Accounts   Schedule 3:  Approved Account Debtors   Schedule 4: Methods
of Calculation of Fair-Market Value of Inventory   Schedule 5: Subsidiaries  
Schedule 6: Acceptable Commodities Brokers   Schedule 7:  Lenders’ Addresses for
Notice         Exhibit A:  Revolving Note   Exhibit B:  Application and
Agreement for Irrevocable Standby Letter of Credit   Exhibit C:   Borrowing Base
Certificate   Exhibit D:  Assignment and Assumption   Exhibit E: Notice of
Borrowing   Exhibit F:   Notice of Conversion/Continuation   Exhibit G:  
Joinder Agreement  

 

--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT






This Agreement, dated as of October 1, 2007, is entered into by (1) FRONTIER OIL
AND REFINING COMPANY, a Delaware corporation (the “Borrower”), (2) FRONTIER OIL
CORPORATION, a Wyoming corporation (“FOC”), (3) the financial institutions
listed on the signature pages hereof and each other financial institution that
becomes a party hereto pursuant to Section 10.8 (the “Lenders”), (4) UNION BANK
OF CALIFORNIA, N.A., a national banking association, as administrative agent (in
such capacity, the “Administrative Agent”), and (5) BNP PARIBAS, a French
banking corporation, as syndication agent (in such capacity, the “Syndication
Agent”).


ARTICLE 1.
INTERPRETATION AND DEFINITIONS


Section 1.1                                Definitions
. The terms set forth below, as used herein, shall have the respective meanings
set forth below.


“Accepting Lender” has the meaning set forth in Section 2.1(b).


“Accounts” means the unpaid portion of the obligations to the Borrower of
customers of the Borrower to pay for goods sold and shipped (net of commissions
to agents). Such obligations shall be deemed to have been paid when the payment
therefor clears the Lockbox Account or, in the case of certain wire transfers,
the Concentration Account (as defined in the Security Agreement).


“Administrative Agent” has the meaning set forth in the recital of parties to
this Agreement.


“Advances” has the meaning set forth in Section 2.1(a).


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Capital Stock having ordinary
voting power for the election of directors of such Person or to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of Capital Stock, by contract or otherwise.


“Applicable Base Rate Margin” means the applicable interest-rate margin
determined pursuant to the table set forth below, in accordance with the Pricing
Level in effect from time to time.

-1-

--------------------------------------------------------------------------------



Pricing
Level                                                                  Margin


Pricing Level 1                                                      1.00% per
annum
Pricing Level 2                                                      1.25% per
annum
Pricing Level 3                                                      1.50% per
annum
Pricing Level 4                                                      1.75% per
annum


“Applicable Commitment Fee Rate” means the applicable rate determined pursuant
to the table set forth below, in accordance with the Pricing Level in effect
from time to time.


Pricing
Level                                                                Rate


Pricing Level 1                                                      0.25% per
annum
Pricing Level 2                                                      0.25% per
annum
Pricing Level 3                                                      0.30% per
annum
Pricing Level 4                                                      0.35% per
annum


“Applicable LIBOR Margin” means the applicable interest-rate margin determined
pursuant to the table set forth below, in accordance with the Pricing Level in
effect from time to time.


Pricing
Level                                                                Margin


Pricing Level 1                                                      1.00% per
annum
Pricing Level 2                                                      1.25% per
annum
Pricing Level 3                                                      1.50% per
annum
Pricing Level 4                                                      1.75% per
annum


“Applicable LOC Fee Rate” means the applicable rate determined pursuant to the
table set forth below, in accordance with the Pricing Level in effect from time
to time.


Pricing
Level                                                                Rate


Pricing Level 1                                                      0.875% per
annum
Pricing Level 2                                                      1.125% per
annum
Pricing Level 3                                                      1.375% per
annum
Pricing Level 4                                                      1.625% per
annum


“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.


“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (31 U.S.C.
§3727).

-2-

--------------------------------------------------------------------------------



“Authorized Officer” means, with respect to any action, an officer of the
Borrower authorized to take such action pursuant to resolutions of the Borrower
delivered to the Administrative Agent from time to time.


“Base Rate” means, for any Interest Period for each Base Rate Advance that is
part of the same Borrowing, the rate of interest per annum equal to the sum of
(a) the Term Federal Funds Rate for such Interest Period plus (b) 0.5% per
annum.


“Base Rate Advance” means, at any time, any Advance that bears interest by
reference to the Base Rate.


“Baytex Crude Supply Agreement” means the Crude Oil Supply Agreement dated
October 15, 2002 between Baytex Energy Ltd., a body corporate having offices in
Calgary, Alberta, Canada, and FOC, which was assigned by Baytex Energy Ltd. to
Baytex Marketing Ltd. on November 28, 2002, as amended to the date hereof.


“BNP Paribas” means BNP Paribas, a French banking corporation, in its individual
capacity.


“Borrower” has the meaning set forth in the recital of parties to this
Agreement.


“Borrower Guaranty” means the Borrower Guaranty executed by the Borrower in
favor of the Lenders and the Administrative Agent and delivered thereto pursuant
to this Agreement.


“Borrowing” means a borrowing by the Borrower consisting of Advances of the same
Type made by the Lenders on the same day.


“Borrowing Base” means, at any time of determination, the difference between (a)
the sum of the following, without duplication:


(i)           95% of the amount of Eligible Accounts backed by letters of credit
issued by banks listed or described on Schedule 2 (together with such additional
banks as the Administrative Agent may agree to add to Schedule 2 in its sole
discretion by notification of the same to the Borrower in writing), but only to
the extent, with respect to any such bank, that the aggregate face amount of all
letters of credit backing Eligible Accounts issued by such bank that are
outstanding at any time does not exceed the applicable amount set forth for such
bank on Schedule 2 (provided, however, that the Administrative Agent reserves
the right in its sole discretion to make exceptions to the foregoing by
notification of the same to the Borrower in writing);


(ii)           90% of the amount of Eligible Accounts receivable from (A)
approved account debtors listed from time to time on Schedule 3 or as to which
the Majority Lenders through the Administrative Agent have otherwise given their
prior written approval, which listing or approval may be withdrawn at any time
by the Majority Lenders through the Administrative Agent by written notification
to the Borrower, or (B) account debtors that are

-3-

--------------------------------------------------------------------------------



Governmental Persons that have complied with the granting and perfection
provisions of the Assignment of Claims Act with respect to such Eligible
Accounts;


 (iii)           30% of the amount of Accounts (A) that are receivable from
account debtors that are Governmental Persons covered by the Assignment of
Claims Act, (B) as to which the Borrower has notified the Administrative Agent
in writing (which notice, with respect to each such account debtor, shall be
sufficient if given once with respect thereto) and has provided the
Administrative Agent such information as reasonably requested thereby, (C) that
would otherwise be Eligible Accounts but for the fact that they are 30 days or
more past-due and/or such Governmental Persons have not complied with the
granting and perfection provisions of the Assignment of Claims Act with respect
to such Accounts and (D) that are not more than 120 days past-due (provided,
however, that the aggregate amount of such Accounts, before making the
calculation set forth in this clause (iii) for the purpose of determining the
aggregate amount of such Accounts to be included in the Borrowing Base, shall
not exceed $10,000,000);


(iv)           85% of Eligible Accounts that do not fall within clause (i), (ii)
or (iii) above;


(v)           80% of Eligible Exchange Balances (provided, however, that the
aggregate amount of Eligible Exchange Balances, before making the calculation
set forth in this clause (v) for the purpose of determining the aggregate amount
of Eligible Exchange Balances to be included in the Borrowing Base, shall not
exceed $8,500,000);


(vi)           80% of Eligible Inventory (subject to the proviso in clause (vii)
below); and


(vii)           70% of Eligible Prepaid Crude Purchases (provided, however, that
(A) the aggregate amount of Eligible Prepaid Crude Purchases, before making the
calculation described in this clause (vii) for the purpose of determining the
aggregate amount of Eligible Prepaid Crude Purchases to be included in the
Borrowing Base, shall not exceed $30,000,000 and (B) the aggregate amount of
Eligible Inventory and Eligible Prepaid Crude Purchases, before making the
calculations described in clause (vi) above and in this clause (vii) for the
purpose of determining the aggregate amount of Eligible Inventory and Eligible
Prepaid Crude Purchases to be included in the Borrowing Base, shall not exceed
$175,000,000);


minus (b) the amount, if any, by which the aggregate amount charged for federal
excise taxes on motor fuels that is included in the sum of the amounts
determined pursuant to clauses (a)(i), (ii), (iii) and (iv) above exceeds
$3,000,000.


“Borrowing Base Certificate” means a certificate of the Borrower, together with
attached schedules, substantially in the form of Exhibit C.


“Business Day” means a day of the year on which banks are not required or
authorized to close in Los Angeles and, if the applicable Business Day relates
to any LIBOR Advances, on which dealings are carried on in the London interbank
market.

-4-

--------------------------------------------------------------------------------





“Calculation Period” means, for purposes of calculating any financial measure
with respect to FOC and its Subsidiaries, any period of four successive fiscal
quarters of FOC ending on the last day of a fiscal quarter of FOC.


“Capitalized Leases” has the meaning set forth in clause (e) of the definition
of “Debt” in this Section 1.1.


“Capital Stock” means (a) any and all shares, interests, participations or other
equity interests in any Person and (b) any and all warrants, rights or options
to acquire any of the foregoing.


“Cash Equivalents” means: (a) United States dollars or up to $2,000,000 of
Canadian dollars; (b) securities issued or directly and fully guaranteed or
insured by the United States government or any agency or instrumentality thereof
and having maturities of not more than six months from the date of acquisition;
(c) certificates of deposit and Eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight bank deposits, in each case with any
commercial bank organized under the laws of any country that is a member of the
Organization for Economic Cooperation and Development and having capital and
surplus in excess of $500,000,000; (d) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(b) and (c) above that are entered into with any financial institution meeting
the qualifications specified in clause (c) above; (e) commercial paper having
the highest rating obtainable from Moody’s or S&P and in each case maturing
within 180 days after the date of acquisition; (f) commercial paper, maturing
not more than 180 days after the date of acquisition, issued by a corporation
organized and existing under the laws of the United States of America or any
foreign country recognized by the United States of America, with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s or A-1 (or higher) according to S&P; (g) deposits available for
withdrawal on demand with any commercial bank not meeting the qualifications
specified in clause (c) above, provided that all such deposits do not exceed
$2,000,000 in the aggregate at any one time; and (h) money market mutual funds
substantially all of the assets of which are of the types described in the
preceding clauses (a) through (f).


“Cheyenne Refinery” means FRI’s crude-oil refinery in Cheyenne, Wyoming.


“Closing Date” has the meaning set forth in Section 4.1.


“Cogen Lease” means the Sub-Sublease Agreement (Cogeneration Facility) dated as
of October 19, 1999 between FERC and Shell Oil Products US, as amended to the
date hereof.


“Collateral” means, collectively, (a) the “Collateral” as defined in the
Security Agreement and (b) the “Collateral” as defined in the Stock Pledge
Agreement.

-5-

--------------------------------------------------------------------------------



“Commercial Finance Audit” means an audit of the Borrower’s books, records and
accounting procedures conducted by the Administrative Agent or an independent
consulting firm selected by the Administrative Agent.


“Commitment” means, for each Lender, the amount set forth opposite such Lender’s
name on Schedule 1 under the heading “Commitment” or, if such Lender has entered
into one or more Assignments and Assumptions and/or Joinder Agreements, set
forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 10.8(d), as such amount may be reduced from time to time
pursuant to Section 2.1(c).


“Commitment Increase Date” has the meaning set forth in Section 2.1(b).


“Commitment Increase Request” has the meaning set forth in Section 2.1(b).


“Commitment Termination Date” means October 3, 2011 or any earlier date on which
the Commitments are terminated pursuant to the terms of this Agreement;
provided, however, that, upon (a) written request by the Borrower not later than
the date that is 1 year before the Commitment Termination Date in effect from
time to time and (b) written notice of extension of the Commitment Termination
Date by the Administrative Agent to the Borrower, the Commitment Termination
Date may be extended from time to time by the Administrative Agent and the
Lenders, in their sole and absolute discretion, for up to an additional year.


 “Conoco Operating Agreement” means the Operating Agreement (Conoco Pipe Line
Company and Frontier Pipeline Inc. Joint Interest Pipeline System) dated
September 13, 1989 between Conoco Pipe Line Company and FPI, as amended to the
date hereof.


“ConocoPhillips” means ConocoPhillips Company, a Delaware corporation.


“Consolidated EBITDA” means, for FOC and its Subsidiaries on a consolidated
basis for any period, Consolidated Net Income plus (a) without duplication and
to the extent reflected as a charge in the statement of Consolidated Net Income,
the sum of (i) income-tax expense, (ii) Consolidated Interest Expense, (iii)
depletion, depreciation and amortization expense, (iv) extraordinary charges or
losses and (v) other noncash charges, expenses or losses (excluding any such
charge, expense or loss incurred in the ordinary course of business that
constitutes an accrual of or reserve for cash charges for any future period),
provided that cash payments made during such period or in any future period in
respect of such noncash charges, expenses or losses (other than any such
excluded charge, expense or loss) shall be subtracted from Consolidated Net
Income in calculating Consolidated EBITDA for the period in which such payments
are made, minus (b) without duplication and to the extent included in the
statement of such Consolidated Net Income for such period, the sum of (i)
interest income, (ii) extraordinary income or gains and (iii) other noncash
income (excluding any items that represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges in any prior period that are
described in the parenthetical in clause (a)(v) above).


“Consolidated Funded Debt” means, for FOC and its Subsidiaries on a consolidated
basis, all Debt, other than Debt of the Borrower under this Agreement, that
matures

-6-

--------------------------------------------------------------------------------



more than one year from the date of its creation or that matures within one year
from such date but is renewable or extendible, at the option of the debtor, to a
date more than one year from such date, but excluding all amounts of
Consolidated Funded Debt required to be paid or prepaid within one year from the
date of determination.


“Consolidated Interest Expense” means, for FOC and its Subsidiaries on a
consolidated basis for any period, the sum of (a) all interest, commitment fees
and loan fees in respect of Debt that are deducted in determining Consolidated
Net Income for such period, together with all interest that is capitalized or
deferred during such period and not deducted in determining Consolidated Net
Income for such period, plus (b) all fees, expenses and charges in respect of
letters of credit that are deducted in determining Consolidated Net Income for
such period, together with all such fees, expenses and charges in respect of
letters of credit that are capitalized or deferred during such period and not
deducted in determining Consolidated Net Income for such period. Revenues and
expenses derived from Hedge Agreements related to interest rates or dividend
rates will be treated as adjustments to interest expense for purposes of this
definition.


“Consolidated Net Income” means, for FOC and its Subsidiaries on a consolidated
basis for any period, net income (or loss), but excluding (a) the income (or
deficit) of any Person accrued before the date it becomes a Subsidiary or is
merged into or consolidated with FOC or any Subsidiary, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which FOC or any Subsidiary
has an ownership interest, except to the extent that any such income is actually
received by FOC or such Subsidiary in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Governmental
Rule, contractual obligation (other than any Credit Document) or charter,
corporate or similar legal restriction applicable to such Subsidiary.


“Continuing Directors” means (a) the directors of FOC on June 30, 2007 and (b)
each other director whose nomination for election to the Board of Directors of
FOC is recommended by at least a majority of the then Continuing Directors.


“Conversion,” “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of another Type pursuant to the terms of this
Agreement.


“Credit Documents” means this Agreement, the Notes, the Security Agreement, the
Guaranty, the Stock Pledge Agreement, the Securities Account Control Agreements,
any Letter of Credit Requests that are executed by the Borrower from time to
time, any Assignments and Assumptions that are executed from time to time, any
Joinder Agreements that are executed from time to time, any Hedge Agreements
that are executed from time to time only by a Credit Party and one or more
Lenders, the Borrower Guaranty, the FRMI Guaranty, the Fee Letter and the Four
Party Lockbox Agreement dated as of December 22, 1999 among the Borrower, the
Administrative Agent, Regulus West LLC, a Delaware limited liability company,
and Wells Fargo Bank, N.A., a national banking association.


“Credit Parties” means the Borrower and each Guarantor.

-7-

--------------------------------------------------------------------------------





“Debt” of any Person means, at any date without duplication, (a) all obligations
of such Person for borrowed money; (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (c) all obligations of
such Person to pay the deferred purchase price of property or services
(excluding normal trade payables not overdue that are incurred in the ordinary
course of such Person’s business); (d) all indebtedness created or arising under
any conditional-sale or other title-retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of a default are limited to
repossession or sale of such property); (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capitalized leases; (f) all obligations, contingent or otherwise of
such Person under acceptance, letter-of-credit or similar facilities; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any Capital Stock of such Person, valued, in the case of
redeemable preferred stock, at the greater of its voluntary and involuntary
liquidation preference plus accrued and unpaid dividends; (h) for purposes of
Sections 7.4 and 8.1(d) only, all obligations of such Person under Hedge
Agreements; (i) all obligations of such Person as lessee under leases (commonly
known as “synthetic” leases) under which such Person is treated as owner of the
leased asset for tax purposes but, in accordance with GAAP, not for accounting
purposes; (j) all Debt referred to in any of clauses (a) through (i) above that
is guaranteed directly or indirectly by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (i) to pay or
purchase such Debt or to advance or supply funds for the payment or purchase of
such Debt, (ii) to purchase, sell or lease (as lessee or lessor) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Debt or to assure the holder of such Debt against loss,
(iii) to advance or supply funds to maintain working capital or equity capital
of another Person or otherwise to maintain the net worth or solvency of such
Person (including any agreement in the nature of a support arrangement to pay
for property or services irrespective of whether such property is received or
such services are rendered) or (iv) otherwise to assure a creditor against loss;
(k) all Debt referred to in any of clauses (a) through (i) above secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts receivable
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Debt; and (l) any accumulated
funding deficiency (as defined in Section 412(a) of the Tax Code) for a Plan of
such Person.


“Default” means any Event of Default or any event or condition that, with the
giving of notice or the lapse of time, or both, would become an Event of
Default.


“Default Rate” has the meaning set forth in Section 2.6(b).


“El Dorado Refinery” means FERC’s crude-oil refinery in El Dorado, Kansas.


“Eligible Accounts” means those Accounts of the Borrower that (a) are within 60
days of the date of the related invoice, (b) are less than 30 days past-due, (c)
are (together with the relevant “Related Contracts,” as defined in the Security
Agreement) covered by a perfected first-priority security interest in favor of
the Administrative Agent and (d) comply with all of the

-8-

--------------------------------------------------------------------------------



representations, warranties and covenants of the Borrower in the Credit
Documents; provided, however, that Eligible Accounts shall not include the
following:


(i)           Accounts with respect to which the account debtor is an officer,
employee or agent of the Borrower;


(ii)           Accounts with respect to which goods have been placed on
consignment, guaranteed sale or other terms by reason of which the payment by
the account debtor may be conditional;


(iii)           Accounts with respect to which the account debtor is not a
Person resident in the United States;


(iv)           Accounts with respect to which the account debtor is the United
States of America or any department, agency or instrumentality of the United
States of America; provided, however, that an Account shall not be deemed
ineligible by reason of this clause (iv) if the Borrower has taken the necessary
steps, to the satisfaction of the Administrative Agent evidenced in writing, to
perfect a first-priority security interest in such Account in favor of the
Administrative Agent in compliance with the Assignment of Claims Act;


(v)           Accounts with respect to which the account debtor is a state of
the United States of America or a county, city, town, municipality or other
division of any such state; provided, however, that an Account shall not be
deemed ineligible by reason of this clause (v) if the Borrower has taken the
necessary steps, to the satisfaction of the Administrative Agent evidenced in
writing, to perfect a first-priority security interest in such Account in favor
of the Administrative Agent in compliance with all applicable Governmental
Rules;


(vi)           Accounts with respect to which the account debtor is an Affiliate
of the Borrower;


(vii)           Accounts to whose account debtor the Borrower is or is to become
liable, but only if such liability does not relate to any such Account and only
to the extent of such liability;


(viii)                      that portion of the aggregate Accounts owed to the
Borrower by any single account debtor that exceeds 15% (or, in the case of Shell
Oil Products US, 40%, provided that (A) if at any time Shell Oil Company, a
Delaware corporation, no longer maintains a long-term corporate debt rating of
at least Aa2 from Moody’s and at least AA+ from S&P, then said percentage for
Shell Oil Products US shall automatically be reduced to 25%, and (B) said
percentages may be reduced by the Administrative Agent, after consultation with
the Syndication Agent, at any time by written notice of the same to the
Borrower) of the amount of all of the Accounts of the Borrower, except as
approved by the Administrative Agent in writing from time to time;


(ix)           Accounts not denominated in United States dollars;

-9-

--------------------------------------------------------------------------------



(x)           Accounts with respect to which an invoice has not been sent within
2 Business Days after the effective date of any Borrowing Base Certificate in
which such Accounts would otherwise be included for purposes of calculation of
the Borrowing Base;


(xi)           Accounts due from a particular account debtor if any Account due
from such account debtor does not comply with the Borrower’s representations and
warranties in Section 8 of the Security Agreement and if the Administrative
Agent notifies the Borrower that such Accounts are ineligible;


(xii)           Accounts with respect to which the account debtor disputes
liability or makes any claim, in whole or in part, but only (A) to the extent
that the aggregate amount in dispute and/or as to which claim is made for all
such Accounts exceeds $250,000, (B) to the extent that the aggregate amount of
all such Accounts exceeds $500,000 or (C) if the amount in dispute or claimed
cannot be quantified reasonably accurately;


(xiii)                      Accounts due from a particular account debtor if any
event of the types described in Section 8.1(e) occurs with respect to such
account debtor;


(xiv)                      Accounts due from a particular account debtor if such
account debtor suspends normal business operations; and


(xv)           Accounts that are not satisfactory to the Administrative Agent,
in its sole discretion, using reasonable business judgment.


Notwithstanding clauses (vi) and (vii) above, if (A) the obligations of an
account debtor under an Account that would otherwise be excluded from Eligible
Accounts under either such clause are supported by a letter of credit in form
and substance satisfactory (including with respect to all documentary and other
requirements of such letter of credit) to the Majority Lenders in their sole
discretion, issued by a bank satisfactory to the Majority Lenders in their sole
discretion, (B) the proceeds of such letter of credit have been assigned to the
Administrative Agent as collateral for the Obligations, pursuant to
documentation in form and substance satisfactory to the Majority Lenders in
their sole discretion, and (C) the issuer of such letter of credit and any
nominated person thereunder have consented to such assignment in writing,
pursuant to documentation in form and substance satisfactory to the Majority
Lenders in their sole discretion, and have delivered such writing to the
Administrative Agent, then such Account shall not be excluded from Eligible
Accounts pursuant to such clause (vi) or (vii).


“Eligible Exchange Balances” means all of the Borrower’s Exchange Balances with
other Persons (other than Affiliates of the Borrower) that are positive (i.e.,
in favor of the Borrower) after (a) deducting from such Exchange Balances in
each instance the amount equal to the sum of the values of all obligations of
the Borrower to deliver petroleum products or to pay money that the Borrower
owes or incurs whenever it trades, lends, borrows or exchanges petroleum
products in the ordinary course of business with such Persons, the value of such
obligations to deliver petroleum products being the lesser of (i) the cost to
the Borrower, as set forth in the books and records of the Borrower (valued on a
first-in, first-out basis in accordance with GAAP), of like petroleum products
for the previous month and (ii) the fair-market value of

-10-

--------------------------------------------------------------------------------



like petroleum products as determined in accordance with the methods prescribed
in Schedule 4, (b) adjusting such Exchange Balances upward or downward, as
applicable, to account for all discounts, allowances, rebates, credits and other
adjustments in respect of such Exchange Balances and (c) deducting from such
Exchange Balances the amount billed for or representing retainage, if any, by
such Persons with respect to such Exchange Balances, until all prerequisites to
the immediate payment of such retainage have been satisfied; provided, however,
that Eligible Exchange Balances shall not include any Exchange Balance with
respect to which: (i) the Administrative Agent does not have a perfected
first-priority security interest; (ii) any representation, warranty or covenant
contained in this Agreement or any other Credit Document has been breached;
(iii) the customer or trading partner has disputed liability, or made any claim
to the Borrower with respect to such Exchange Balance or with respect to any
other Exchange Balance due from such customer or trading partner, other than for
a minimal adjustment in the ordinary course of business and in accordance with
regular commercial practice; or (iv) any event of a type described in Section
8.1(e) has occurred with respect to the customer or trading partner, or the
customer or trading partner has suspended normal business operations.


“Eligible Inventory” means all of the Borrower’s Inventory that (a) is covered
by a perfected first-priority security interest in favor of the Administrative
Agent (subject only to storage, transportation and other nonconsensual Liens
created by operation of law or tariff in favor of carriers, transporters and
warehousemen, securing only amounts due to such carriers, transporters and
warehousemen in respect of carriage, transportation and storage services with
respect to such Inventory, in each case securing obligations not then in
default), (b) complies with all of the Borrower’s representations, warranties
and covenants in the Credit Documents, (c) is not obsolete, unsalable, damaged
or otherwise unfit for sale or further processing in the ordinary course of
business, (d) is currently salable in compliance with all applicable
Governmental Rules and without the need for any Governmental Action, (e) is held
at locations set forth on Schedule 1 to the Security Agreement, (f) is listed on
Schedule 4 attached to the most recent Borrowing Base Certificate delivered to
the Lenders and (g) is otherwise satisfactory to the Administrative Agent, in
its sole discretion, using reasonable business judgment, all such Inventory to
be valued, at any time of determination, at the lower of (i) fair-market value
as determined in accordance with the methods prescribed in Schedule 4 and (ii)
cost, as set forth in the books and records of the Borrower (valued on a
first-in, first-out basis, in accordance with GAAP).


“Eligible Prepaid Crude Purchases” means all of the Borrower’s Prepaid Crude
Purchases, after deducting therefrom any amounts payable by the Borrower to the
seller in respect of such Prepaid Crude Purchases or otherwise; provided,
however, that Eligible Prepaid Crude Purchases shall not include any Prepaid
Crude Purchase with respect to which: (a) the Administrative Agent does not have
a perfected first-priority security interest; (b) any representation, warranty
or covenant contained in this Agreement or any other Credit Document has been
breached; (c) the seller disputes liability or has made any claim to the
Borrower, other than for a minimal adjustment in the ordinary course of business
and in accordance with regular commercial practice; (d) during the period of
existence of such Prepaid Crude Purchase, any event of a type described in
Section 8.1(e) has occurred with respect to the seller, or the seller has
suspended normal business operations; or (e) any direct or indirect owner of the
seller that is reasonably required by the Administrative Agent to be jointly and
severally liable for such Prepaid Crude Purchase (i) is not jointly and
severally liable for such

-11-

--------------------------------------------------------------------------------



Prepaid Crude Purchase, pursuant to documentation in form and substance
acceptable to the Administrative Agent, or (ii) does not maintain a commercial
paper rating of at least P-1 from Moody’s and at least A-1 from S&P.


“EMC” means Ethanol Management Company, a Colorado corporation that is wholly
owned by the Borrower.


“Environmental Law” means any Governmental Rule relating to pollution or
protection of the environment or any natural resource, to any Hazardous Material
or to health or safety, including any Governmental Rule relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
any Hazardous Material.


“Environmental Permit” means any Governmental Action required under any
Environmental Law.


“Environmental Proceeding” means any action, suit, written demand, demand
letter, claim, notice of noncompliance or violation, notice of liability or
potential liability, investigation, proceeding, consent order or consent
agreement relating in any way to any Environmental Law, any Environmental Permit
or any Hazardous Material or arising from alleged injury or threat to health,
safety or the environment, including (a) by any Governmental Person for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (b) by any Person for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.


“Equiva Trading” means Equiva Trading Company, a Delaware general partnership.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that is a “commonly controlled entity” within the
meaning of the regulations under Section 414 of the Tax Code.


“Eurocurrency Liabilities” has the meaning set forth in Regulation D of the
Board of Governors of the Federal Reserve System.


“Event of Default” has the meaning set forth in Section 8.1.


“Exchange Balances” means, with respect to any Person, all rights to receive
petroleum products or to receive payment of money that the Borrower generates,
acquires, possesses or owns whenever the Borrower trades, lends, borrows or
exchanges petroleum products in the ordinary course of business with such Person
(other than an Affiliate of the Borrower), the value of such rights to receive
petroleum products being the lesser of (a) the cost to the Borrower, as set
forth in the books and records of the Borrower (valued on a first-in, first-out
basis in accordance with GAAP), of like petroleum products for the previous
month and (b)

-12-

--------------------------------------------------------------------------------



the fair-market value of like petroleum products as determined in accordance
with the methods prescribed in Schedule 4.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of a payment to be made by or on account of any obligation
of the Borrower under this Agreement, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch-profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to Section 3.8), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of an event described in Section 3.1 or 3.4) to comply with Section
3.7(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.7(a).


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.


“Fee Letter” means the letter agreement executed and delivered by the Borrower
and UBOC pursuant to this Agreement, concerning fees payable by the Borrower to
UBOC for its own account with respect to this Agreement.


“FERC” means Frontier El Dorado Refining Company, a Delaware corporation that is
wholly owned by FRMI.


“FHI” means Frontier Holdings Inc., a Delaware corporation that is wholly owned
by FOC.


“FOC” has the meaning set forth in the recital of parties to this Agreement.


“Foreign Lender” means any Lender organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. For purposes
of this definition, the United States of America, each state thereof and the
District of Columbia are deemed to constitute a single jurisdiction.

-13-

--------------------------------------------------------------------------------





“FPI” means Frontier Pipeline Inc., a Delaware corporation that is wholly owned
by FRMI.


“FRI” means Frontier Refining Inc., a Delaware corporation that is wholly owned
by FRMI.


 “FRMI” means Frontier Refining & Marketing Inc., a Delaware corporation that is
wholly owned by FHI.


“FRMI Guaranty” means the FRMI Guaranty executed by FRMI in favor of the Lenders
and the Administrative Agent and delivered thereto pursuant to this Agreement.
 
           “Frontier Processing Agreements” means (a) the Amended and Restated
Processing Agreement dated as of June 30, 1998 between the Borrower and FRI, as
amended to the date hereof, and (b) the Processing Agreement dated as of
November 16, 1999 between the Borrower and FERC, as amended to the date hereof.


            “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time; provided, however, that, if
any Accounting Change (as defined below) occurs and results in a change in the
method of calculation of financial covenants, requirements or terms in this
Agreement, then FOC and the Administrative Agent will enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change, with the desired result that the criteria for evaluating
FOC’s financial condition shall be the same after such Accounting Change as if
such Accounting Change had not occurred. Until such time as such an amendment
has been executed and delivered by FOC, the Borrower, the Administrative Agent
and the Majority Lenders, however, all financial covenants, requirements and
terms in this Agreement shall continue to be calculated or construed as if such
Accounting Change had not occurred. As used herein, “Accounting Change” means a
change in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange Commission.


“Governmental Action” means any authorization, approval, consent, waiver,
exception, license, filing, registration, permit, notarization, special lease or
other requirement of any Governmental Person.


“Governmental Person” means, whether domestic or foreign, any national, federal,
state or local government, any political subdivision thereof, or any
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body or entity, including any central bank and any comparable
authority.


“Governmental Rule” means any treaty, law, rule, regulation, ordinance, order,
code, interpretation, judgment, writ, injunction, decree, determination,
directive, award, guideline, request, policy or similar form of decision of any
Governmental Person, referee or arbitrator.

-14-

--------------------------------------------------------------------------------





“Guarantors” means FOC, FHI, FRMI, FRI, FERC, FPI, EMC and each other Person
that becomes a party to the Guaranty by executing a Guaranty Supplement.


“Guaranty” means the Guaranty executed by the Guarantors in favor of the Lenders
and the Administrative Agent and delivered thereto pursuant to this Agreement.


“Guaranty Supplement” has the meaning set forth in the Guaranty.


“Hazardous Material” means any substance or material that is described as a
toxic or hazardous substance, waste or material or as a pollutant, contaminant
or infectious waste, or words of similar import, in any Environmental Law,
including asbestos, petroleum (including crude oil or any fraction thereof,
natural gas, natural-gas liquid, liquefied natural gas or synthetic gas usable
for fuel, or any mixture of any of the foregoing), polychlorinated biphenyls,
urea formaldehyde, radon gas, radioactive matter, and any chemical that may
cause cancer or reproductive toxicity.


“Hedge Agreement” means (a) any agreement providing for an option, swap, floor,
cap, collar, forward sale or forward purchase involving interest rates,
commodities, commodity prices, equities, currencies, bonds or any indexes based
on any of the foregoing, (b) any option contract, futures contract or forward
contract traded on an exchange or (c) any other derivative agreement or other
similar agreement or arrangement.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Interest Period” means, with respect to each LIBOR Advance or Base Rate Advance
making up part of the same Borrowing, the period commencing on the date of such
Advance or the date of the Conversion of any Advance into such an Advance and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by the Borrower pursuant to the provisions below. The
duration of each Interest Period for LIBOR Advances shall be any number of days
between 7 days and 1 month, or 2, 3 or 6 whole months, as the Borrower may
select upon notice (by means of a Notice of Borrowing or a Notice of
Conversion/Continuation) received by the Administrative Agent not later than
9:30 a.m., Los Angeles time, on the third Business Day before the first day of
such Interest Period, and the duration of each Interest Period for Base Rate
Advances shall be any number of days between 1 day and 7 days, as the Borrower
may select upon notice (by means of a Notice of Borrowing or a Notice of
Conversion/Continuation) received by the Administrative Agent not later than
9:30 a.m., Los Angeles time, on the Business Day immediately preceding the first
day of such Interest Period; provided, however, that


(a)           Interest Periods commencing on the same date for Advances making
up part of the same Borrowing shall be of the same duration;
 
(b)           whenever the last day of an Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, unless, if such
Interest Period relates to LIBOR

-15-

--------------------------------------------------------------------------------



Advances, such extension would cause the last day of such Interest Period to
occur in the next succeeding calendar month, in which case the last day of such
Interest Period shall occur on the next preceding Business Day;


(c)           not more than 5 different Interest Periods may be outstanding at
any one time; and


(d)           no Interest Period may end after the Commitment Termination Date.


“Inventory” has the meaning set forth in Section 1(a) of the Security Agreement.


“Inventory Audit” means an audit of the physical properties and volumes, using
standard practices and standard tank-gauging wire-line devices or another method
acceptable to the Administrative Agent, of all or a portion, as determined by
the Administrative Agent from time to time, of the Borrower’s Inventory,
conducted by an independent consulting firm selected by the Administrative
Agent.


“Issuing Bank” means UBOC in its capacity as issuer of Letters of Credit
hereunder.


“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit G.


“Lenders” has the meaning set forth in the recital of parties to this Agreement.
Each reference in this Agreement or any other Credit Document to a Lender or the
Lenders shall be deemed to include the Issuing Bank.


“Letter of Credit Amount” means the stated maximum amount available to be drawn
under a particular Letter of Credit, as such amount may be reduced or reinstated
from time to time in accordance with the terms of such Letter of Credit.


“Letter of Credit Request” means a request by the Borrower for the issuance of a
Letter of Credit, on the Issuing Bank’s standard form of Application and
Agreement for Irrevocable Standby Letter of Credit, the current form of which is
attached hereto as Exhibit B, and containing terms and conditions satisfactory
to the Administrative Agent in its sole discretion.


“Letter of Credit Usage” means, at any time of determination, the sum of:


(a)           100% of the Letter of Credit Amount of all outstanding Letters of
Credit other than those issued to support the purchase of Ratable Crude;

-16-

--------------------------------------------------------------------------------



(b)           with respect to the period from and including the date of issuance
of any outstanding Letter of Credit issued to support the purchase of Ratable
Crude by the Borrower to and including the last day of the month preceding the
month in which such Ratable Crude is to be delivered, 0% of the Letter of Credit
Amount of such Letter of Credit;


(c)           with respect to the first through the tenth day, inclusive, of the
month of delivery of any Ratable Crude to the Borrower, 35% of the Letter of
Credit Amount of any outstanding Letter of Credit issued to support the purchase
of such Ratable Crude by the Borrower;


(d)           with respect to the eleventh through the twentieth day, inclusive,
of the month of delivery of any Ratable Crude to the Borrower, 70% of the Letter
of Credit Amount of any outstanding Letter of Credit issued to support the
purchase of such Ratable Crude by the Borrower;


(e)           with respect to the period from the twenty-first day of the month
of delivery of any Ratable Crude to the Borrower through the date of payment for
such Ratable Crude, inclusive, 100% of the Letter of Credit Amount of any
outstanding Letter of Credit issued to support the purchase of such Ratable
Crude by the Borrower; and


(f)           with respect to the period from the date of payment for any
Ratable Crude through the date of expiration or cancellation (as determined by
the Administrative Agent) of any outstanding Letter of Credit issued to support
the purchase of such Ratable Crude by the Borrower, inclusive, 20% of the Letter
of Credit Amount of such Letter of Credit.


Upon not less than 3 days’ prior written notice from the Administrative Agent to
the Borrower, the percentages set forth above may be adjusted by the
Administrative Agent from time to time at the Administrative Agent’s discretion
if at any time any Commercial Finance Audit reveals that Ratable Crude delivery
patterns are materially different from those determined pursuant to the most
recent Commercial Finance Audit performed from time to time.


“Letters of Credit” has the meaning set forth in Section 2.1(a).


“LIBOR” means, for any Interest Period for each LIBOR Advance that is part of
the same Borrowing, the rate per annum obtained by dividing (a) the rate of
interest per annum (rounded upward, if necessary, to the nearest 1/100th of 1%)
at which U.S.-dollar deposits would be offered to UBOC outside the United States
of America 2 Business Days before the first day of such Interest Period, in an
amount comparable to the amount of UBOC’s LIBOR Advance for such Interest Period
and for a term coinciding with such Interest Period, by (b) a percentage equal
to 100% minus the LIBOR Reserve Percentage for such Interest Period.


“LIBOR Advance” means, at any time, any Advance that bears interest by reference
to LIBOR.


“LIBOR Reserve Percentage” means, for any Interest Period for each LIBOR Advance
that is part of the same Borrowing, the reserve percentage applicable on any day
not

-17-

--------------------------------------------------------------------------------



more than 2 Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for UBOC with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on LIBOR Advances is
determined) having a term equal to such Interest Period.


“Lien” means, with respect to any asset, (a) any lien, charge, option, claim,
mortgage, security interest, pledge or other encumbrance or any other type of
preferential arrangement of any kind in respect of such asset or (b) the
interest of a vendor or lessor under any conditional-sale agreement, capital
lease or other title-retention agreement relating to such asset.


“Lockbox Account” has the meaning set forth in the Security Agreement.


“Majority Lenders” means, at any time, Lenders owed at least 51% of the
Obligations then outstanding or, if no Obligations are then outstanding, Lenders
having at least 51% of the Commitments.


“Material Adverse Effect” means a material and adverse effect on (a) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of FOC and its Subsidiaries, taken as a whole, (b) the
ability of any Credit Party to perform any material obligation under any of the
Credit Documents to which it is a party or (c) the legality, validity or
enforceability of any Credit Document or the rights or remedies of the
Administrative Agent and the Lenders thereunder.


“Material Contracts” means (a) the Frontier Processing Agreements, the Baytex
Crude Supply Agreement, the Offtake Agreement, the Conoco Operating Agreement
and the Cogen Lease and (b) as to FOC or any Subsidiary, each contract to which
such Person is a party that, if lost, could reasonably be expected to have a
Material Adverse Effect.


“Maximum Aggregate Commitment” means, at any time, the total of the Commitments,
as they may be increased from time to time pursuant to Section 2.1(b) or reduced
from time to time pursuant to Section 2.1(c).


“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation.


“Multiemployer Plan” means, with respect to any Person, a multiemployer plan, as
defined in Section 4001(a)(3) of ERISA and subject to Title IV thereof, to which
such Person or any of its ERISA Affiliates is making or accruing an obligation
to make contributions, or has within any of the preceding 5 plan years made or
accrued an obligation to make contributions, such plan being maintained pursuant
to one or more collective-bargaining agreements.


“New Lender” has the meaning set forth in Section 2.1(b).

-18-

--------------------------------------------------------------------------------



“Note” means a Revolving Note of the Borrower payable to the order of a Lender,
substantially in the form of Exhibit A, evidencing the indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender from
time to time.


“Notice of Borrowing” has the meaning set forth in Section 2.4(a).


“Notice of Conversion/Continuation” has the meaning set forth in Section 2.8(a).


“Obligations” means all payment obligations of the Borrower outstanding from
time to time under this Agreement and the other Credit Documents, whether for
principal, reimbursement of drawings under Letters of Credit (including
contingent reimbursement obligations under outstanding Letters of Credit),
interest, fees, expenses, indemnification or otherwise.


“Offtake Agreement” means the Frontier Products Offtake Agreement, El Dorado
Refinery, dated as of October 19, 1999 between the Borrower and Equiva Trading,
which was assigned by Equiva Trading to Shell Oil Products US on September 1,
2002, as amended to the date hereof.


“Old Credit Agreement” means the Second Amended and Restated Revolving Credit
Agreement dated as of November 22, 2004 among the Borrower, FOC, the financial
institutions party thereto, UBOC, as administrative agent, and BNP Paribas, as
syndication agent.


“Other Taxes” means all current or future stamp or documentary taxes, and all
other excise or property taxes, charges and similar levies, arising from any
payment made under this Agreement or under any other Credit Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Credit Document.


“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA.


“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding has been commenced: (a)
Liens for taxes, assessments and governmental charges or levies to the extent
not required to be paid under Section 6.6; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are not overdue for a period of more than 30 days; (c) pledges or deposits
to secure obligations under workers’ compensation laws or similar legislation or
to secure public or statutory obligations; (d) easements, rights of way and
other encumbrances on title to real property that do not render title to the
property encumbered thereby unmarketable or materially and adversely affect the
use of such property for its present purposes; and (e) deposits to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of like nature incurred in the ordinary course of business.

-19-

--------------------------------------------------------------------------------



“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a business trust or any other entity or
organization, including any Governmental Person.


“Plan” means, with respect to any Person, an employee benefit plan (other than a
Multiemployer Plan) maintained for employees of such Person or any ERISA
Affiliate and covered by Title IV of ERISA.


“Plan Termination Event” means, with respect to any Person, (a) a Reportable
Event described in Section 4043 of ERISA and the regulations issued thereunder
(other than a Reportable Event not subject to the provision for 30-day notice to
the PBGC under such regulations), or (b) the withdrawal of such Person or any of
its ERISA Affiliates from a Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, or (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
under Section 4041 of ERISA, or (d) the institution of proceedings to terminate
a Plan by the PBGC, or (e) any other event or condition that could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, a Plan.


“Prepaid Crude Purchases” means all rights to receive crude oil that the
Borrower acquires, possesses or owns whenever the Borrower prepays for purchases
of crude oil in the ordinary course of business from Shell Trading (US) Company,
a Delaware corporation, BP Oil Supply Company, a Delaware corporation, Bayoil
(USA), Inc., a Delaware corporation, Koch Supply & Trading, L.P., a Delaware
limited partnership, or any other Person as to which the Majority Lenders
through the Administrative Agent otherwise give their prior written approval
(which approval may be withdrawn at any time by the Majority Lenders through the
Administrative Agent by written notification to the Borrower), the value of such
rights being the lesser of (a) the cost to the Borrower for such crude oil, as
set forth in the books and records of the Borrower, and (b) the fair-market
value of such crude oil, as determined in accordance with the methods prescribed
in Schedule 4.


“Pricing Level” means Pricing Level 1, Pricing Level 2, Pricing Level 3 or
Pricing Level 4.


“Pricing Level 1” means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the difference between Consolidated Funded Debt and the aggregate amount, if
any, of cash and Cash Equivalents held by FOC and its Subsidiaries in excess of
the sum of the smallest aggregate amounts of cash and Cash Equivalents needed to
be held by FOC in order for FOC to comply with the covenant contained in Section
7.10, all as determined on the last day of the fiscal quarter of FOC ended
immediately before that date, to (b) Consolidated EBITDA for the Calculation
Period ended on the last day of that fiscal quarter was less than 2.0:1.0, as
demonstrated by that schedule; provided, however, that (i) if the information in
any such schedule is incorrect and results in the payment of lower interest or
fees than should have

-20-

--------------------------------------------------------------------------------



been paid based on the correct information, then the Borrower shall nevertheless
be liable to the Lenders and the Administrative Agent for the correct amounts of
interest and fees and will pay any unpaid portion of the same to the
Administrative Agent for the benefit of the Person(s) entitled thereto, promptly
upon demand therefor, and (ii) if FOC fails to deliver any such schedule by the
required day, then Pricing Level 4 shall apply until FOC delivers such schedule
and the appropriate Pricing Level can be determined.


“Pricing Level 2” means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the difference between Consolidated Funded Debt and the aggregate amount, if
any, of cash and Cash Equivalents held by FOC and its Subsidiaries in excess of
the sum of the smallest aggregate amounts of cash and Cash Equivalents needed to
be held by FOC in order for FOC to comply with the covenant contained in Section
7.10, all as determined on the last day of the fiscal quarter of FOC ended
immediately before that date, to (b) Consolidated EBITDA for the Calculation
Period ended on the last day of that fiscal quarter was equal to or greater than
2.0:1.0 but less than 2.5:1.0, as demonstrated by that schedule; provided,
however, that (i) if the information in any such schedule is incorrect and
results in the payment of lower interest or fees than should have been paid
based on the correct information, then the Borrower shall nevertheless be liable
to the Lenders and the Administrative Agent for the correct amounts of interest
and fees and will pay any unpaid portion of the same to the Administrative Agent
for the benefit of the Person(s) entitled thereto, promptly upon demand
therefor, and (ii) if FOC fails to deliver any such schedule by the required
day, then Pricing Level 4 shall apply until FOC delivers such schedule and the
appropriate Pricing Level can be determined.


“Pricing Level 3” means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the difference between Consolidated Funded Debt and the aggregate amount, if
any, of cash and Cash Equivalents held by FOC and its Subsidiaries in excess of
the sum of the smallest aggregate amounts of cash and Cash Equivalents needed to
be held by FOC in order for FOC to comply with the covenant contained in Section
7.10, all as determined on the last day of the fiscal quarter of FOC ended
immediately before that date, to (b) Consolidated EBITDA for the Calculation
Period ended on the last day of that fiscal quarter was equal to or greater than
2.5:1.0 but less than 3.0:1.0, as demonstrated by that schedule; provided,
however, that (i) if the information in any such schedule is incorrect and
results in the payment of lower interest or fees than should have been paid
based on the correct information, then the Borrower shall nevertheless be liable
to the Lenders and the Administrative Agent for the correct amounts of interest
and fees and will pay any unpaid portion of the same to the Administrative Agent
for the benefit of the Person(s) entitled thereto, promptly upon demand
therefor, and (ii) if FOC fails to deliver any such schedule by the required
day, then Pricing Level 4 shall apply until FOC delivers such schedule and the
appropriate Pricing Level can be determined.

-21-

--------------------------------------------------------------------------------



“Pricing Level 4” means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the difference between Consolidated Funded Debt and the aggregate amount, if
any, of cash and Cash Equivalents held by FOC and its Subsidiaries in excess of
the sum of the smallest aggregate amounts of cash and Cash Equivalents needed to
be held by FOC in order for FOC to comply with the covenant contained in Section
7.10, all as determined on the last day of the fiscal quarter of FOC ended
immediately before that date, to (b) Consolidated EBITDA for the Calculation
Period ended on the last day of that fiscal quarter was equal to or greater than
3.0:1.0, as demonstrated by that schedule; provided, however, that (i) if the
information in any such schedule is incorrect and results in the payment of
lower interest or fees than should have been paid based on the correct
information, then the Borrower shall nevertheless be liable to the Lenders and
the Administrative Agent for the correct amounts of interest and fees and will
pay any unpaid portion of the same to the Administrative Agent for the benefit
of the Person(s) entitled thereto, promptly upon demand therefor, and (ii) if
FOC fails to deliver any such schedule by the required day, then Pricing Level 4
shall apply until FOC delivers such schedule and the appropriate Pricing Level
can be determined.


“Ratable Crude” means crude oil (a) delivered to the Borrower at any Refinery by
common-carrier pipeline or by truck or (b) delivered to the Borrower through
common-carrier pipeline, and sold by the Borrower, at Cushing, Oklahoma, in each
case referred to in clauses (a) and (b) above on a predetermined, prorated basis
over the course of a delivery month; provided, however, that each delivery of
crude oil as described in clause (b) above shall be treated as Ratable Crude
only if in each instance the Administrative Agent has received evidence
reasonably satisfactory thereto that such crude oil will be delivered on a
ratable basis substantially similar to that for Ratable Crude previously
delivered to the Borrower at one of the Refineries.


“Reference Rate” means the variable rate of interest per annum established by
UBOC from time to time as its “reference rate.” Such “reference rate” is set by
UBOC as a general reference rate of interest, taking into account such factors
as UBOC may deem appropriate, it being understood that many of UBOC’s commercial
or other loans are priced in relation to such rate, that it is not necessarily
the lowest or best rate actually charged to any customer and that UBOC may make
various commercial or other loans at rates of interest having no relationship to
such rate. For purposes of this Agreement, each change in the Reference Rate
shall be effective as of the opening of business on the date announced as the
effective date of any change in such “reference rate.”


“Reference Rate Advance” means, at any time, any Advance that bears interest by
reference to the Reference Rate.


“Refineries” means the Cheyenne Refinery and the El Dorado Refinery.


“Register” has the meaning set forth in Section 10.8(d).

-22-

--------------------------------------------------------------------------------



“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., a New York corporation.


“Securities Account Control Agreements” means the two Securities Account Control
Agreements executed by the Borrower, the Administrative Agent and Bear, Stearns
Securities Corp. for the purpose of perfecting the Administrative Agent’s
security interest in the two “Securities Accounts” referred to by number in the
Security Agreement.


“Security Agreement” means the Security Agreement executed by the Borrower in
favor of the Administrative Agent and delivered thereto pursuant to this
Agreement.


“Shell Oil Products US” means Equilon Enterprises LLC, a Delaware limited
liability company doing business as “Shell Oil Products US.”


“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute
unreasonably small capital.


“Specified Change of Control” means a “Change of Control” (or any other defined
term having a similar meaning or purpose) as defined in any instrument governing
any Debt of FOC or any Subsidiary, including the indentures (or similar
instruments) for the notes referred to in Section 7.4(b).


“Stock Pledge Agreement” means the Stock Pledge Agreement executed by FRMI in
favor of the Administrative Agent and delivered thereto pursuant to this
Agreement.


“Subsidiary” means, as to any Person, any corporation, limited liability
company, partnership, joint venture or other entity of which (a) a majority of
the outstanding Capital Stock having ordinary voting power to elect a majority
of the board of directors or Persons performing similar functions (irrespective
of whether at the time other such Capital Stock has or might have voting power
upon the occurrence of a contingency) or (b) a majority of the interests in the
capital or profits is at the time directly or indirectly owned by such Person,
by such Person and one or more of its other Subsidiaries or by one or more of
such Person’s other Subsidiaries. Unless otherwise specified herein,
“Subsidiary” means a Subsidiary of FOC.


“Super-Majority Lenders” means, at any time, Lenders owed at least 75% of the
Obligations then outstanding or, if no Obligations are then outstanding, Lenders
having at least 75% of the Commitments.

-23-

--------------------------------------------------------------------------------



“Syndication Agent” has the meaning set forth in the recital of parties to this
Agreement.


“Tax Code” means the Internal Revenue Code of 1986.


“Taxes” means all current or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees and other charges imposed by any Governmental
Person, including any interest, additions to tax or penalties applicable
thereto.


“Term Federal Funds Rate” means, for any Interest Period for each Base Rate
Advance that is part of the same Borrowing, the rate per annum at which UBOC is
offered federal funds in the term federal funds market as of 10:00 a.m., Los
Angeles time, on the first day of such Interest Period, in an amount comparable
to the amount of UBOC’s Base Rate Advance for such Interest Period and for a
term coinciding with such Interest Period.


“Type” refers to the distinction among Reference Rate Advances, LIBOR Advances
and Base Rate Advances.”


“UBOC” means Union Bank of California, N.A., a national banking association, in
its individual capacity.


“Utexam Transactions” means the crude oil purchases and related transactions
contemplated by the Master Crude Oil Purchase and Sale Contract dated March 10,
2006 by and among Utexam Ltd., a corporation organized under the laws of the
Republic of Ireland, as seller, the Borrower, as purchaser, and FOC, as
guarantor.


Section 1.2                                Accounting Terms
. Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP.


Section 1.3                                Interpretation
. In this Agreement: the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; references to
“writing” include printing, typing, lithography and other means of reproducing
words in a tangible, visible form; the words “including,” “includes” and
“include” are deemed to be followed by the words “without limitation”;
references to sections (or subdivisions of sections), recitals, exhibits,
annexes or schedules are to those of this Agreement unless otherwise provided;
references to agreements and other contractual instruments are deemed to include
all subsequent amendments, restatements, supplements and other modifications to
such instruments, but only to the extent such amendments and other modifications
are not prohibited by the terms of this Agreement; and references to Persons
include their respective permitted successors and assigns.


ARTICLE 2.
COMMITMENTS

-24-

--------------------------------------------------------------------------------





Section 2.1                                Commitments.


(a)                      Each Lender agrees severally, on the terms and
conditions contained in this Agreement, to extend credit to the Borrower from
time to time from the Closing Date to the Commitment Termination Date by making
funded advances to the Borrower (the “Advances”) pursuant to Section 2.4 and
participating in letters of credit issued for the account of the Borrower (the
“Letters of Credit”) pursuant to Section 2.9, in an aggregate amount not to
exceed at any time outstanding such Lender’s Commitment; provided, however, that
the sum of (i) the aggregate principal amount of all Advances outstanding, (ii)
the aggregate Letter of Credit Amount of all Letters of Credit outstanding and
(iii) the aggregate amount of unreimbursed drawings under all Letters of Credit
shall not exceed the Maximum Aggregate Commitment at any time; and
furtherprovided, however, that the sum of (i) the aggregate principal amount of
all Advances outstanding, (ii) the Letter of Credit Usage and (iii) the
aggregate amount of unreimbursed drawings under all Letters of Credit shall not
exceed the Borrowing Base at any time. Within the limits of each Lender’s
Commitment, the Borrower may borrow under Section 2.4, have Letters of Credit
issued for the Borrower’s account under Section 2.9, prepay Advances under
Section 2.7, reborrow under Section 2.4, and have additional Letters of Credit
issued for the Borrower’s account under Section 2.9 after the expiration of
previously issued Letters of Credit.


(b)                      The Borrower may request from time to time that the
Maximum Aggregate Commitment be increased on any Business Day occurring after
the Closing Date (each a “Commitment Increase Date”), by one or more of the
Lenders increasing their Commitments and/or by one or more new lenders
establishing commitments under this Agreement. The Borrower shall make each such
request in writing, not later than 10 Business Days before the proposed
Commitment Increase Date, by delivering to the Administrative Agent a request (a
“Commitment Increase Request”) signed by an Authorized Officer and specifying
the requested Commitment Increase Date and the aggregate amount of the requested
increase, which shall be in an amount that would not cause the Maximum Aggregate
Commitment to exceed $350,000,000. Promptly after receipt of each Commitment
Increase Request, and provided that the Administrative Agent approves the
requested increase in the Maximum Aggregate Commitment (which approval shall not
be unreasonably withheld or delayed), the Administrative Agent will notify each
Lender of the contents thereof, and each Lender will thereafter (within 10
Business Days after receipt of such notice from the Administrative Agent) notify
the Administrative Agent in writing of such Lender’s willingness, if any, to
accept all or a portion of the requested increase (any such willing Lender
herein called an “Accepting Lender”). Upon receipt of responses from the Lenders
(with any Lender failing to respond within the specified time period being
deemed to have declined to accept any of the requested increase), the
Administrative Agent will notify the Borrower thereof, and the increase in the
Maximum Aggregate Commitment shall be allocated, at the discretion of the
Administrative Agent after consultation with the Borrower, to each Accepting
Lender and to one or more new lenders (each a “New Lender”) designated by the
Borrower with the consent of the Administrative Agent. Upon fulfillment of the
applicable conditions set forth in Article 4, on the specified Commitment
Increase Date (i) the Maximum Aggregate Commitment shall be increased by the
aggregate amount agreed to by any Accepting Lenders and/or New Lenders with
respect to the Borrower’s

-25-

--------------------------------------------------------------------------------



request for such an increase on that date, (ii) each such Accepting Lender’s
Commitment shall be increased in accordance with the foregoing, (iii) each such
New Lender shall become a party to this Agreement with a Commitment established
in accordance with the foregoing, (iv) the interests of the Lenders (including
any New Lenders) in all outstanding Advances and Letters of Credit shall be pro
rata in accordance with their Commitments hereunder as of such Commitment
Increase Date, and (v) the Lenders shall make all appropriate adjustments
directly between themselves with respect to any Advances outstanding under, and
any payments under, this Agreement for periods before such Commitment Increase
Date.


(c)                      The Borrower shall have the right, upon at least 7
Business Days’ notice to the Administrative Agent, to terminate in whole or
reduce ratably in part the unused portions of the respective Commitments of the
Lenders; provided, however, that each partial reduction shall be in the
aggregate amount of $5,000,000 or an integral multiple of $5,000,000 in excess
thereof.


Section 2.2                                Fees.


(a)                      From the date hereof until the Commitment Termination
Date, the Borrower will pay to the Administrative Agent, for the account of the
Lenders, a commitment fee at the Applicable Commitment Fee Rate in effect from
time to time on the actual daily amount by which the Maximum Aggregate
Commitment exceeds the sum of (i) the aggregate face amount of all Letters of
Credit outstanding plus (ii) the aggregate amount of all Advances outstanding.
The commitment fee payable hereunder shall be payable quarterly in arrears on
the first Business Day of each January, April, July and October, commencing on
January 2, 2008, and on the Commitment Termination Date; provided, however, that
the Borrower will pay a commitment fee in accordance with Section 2.2(a) of the
Old Credit Agreement with respect to periods before the date hereof.


(b)                      The Borrower will pay to the Administrative Agent, for
its own account, the fees payable by the Borrower pursuant to the Fee Letter.


(c)                      All fees payable by the Borrower under the Credit
Documents shall be deemed to be fully earned when paid and shall be
nonrefundable.


Section 2.3                                Mandatory Prepayment of Advances and
Pledge of Cash Collateral
. If at any time (a) the sum of (i) the aggregate principal amount of all
Advances outstanding, (ii) the aggregate Letter of Credit Amount of all Letters
of Credit outstanding and (iii) the aggregate amount of unreimbursed drawings
under all Letters of Credit exceeds the Maximum Aggregate Commitment, or if at
any time (b) the sum of (i) the aggregate principal amount of all Advances
outstanding, (ii) the Letter of Credit Usage and (iii) the aggregate amount of
unreimbursed drawings under all Letters of Credit exceeds the Borrowing Base,
then, in either case, the Borrower will immediately, without notice or request
by the Administrative Agent or the Lenders, prepay the Advances (together with
accrued and unpaid interest to the date of prepayment on the principal amount
prepaid) and/or pledge additional cash collateral to the Administrative Agent to
secure reimbursement of amounts available to be drawn under outstanding Letters
of Credit, in an aggregate amount equal to such excess.

-26-

--------------------------------------------------------------------------------



A.           ADVANCES


Section 2.4                                Making Advances.


(a)                      Each Borrowing shall be made on notice, given (i) with
respect to any Borrowing consisting of Reference Rate Advances, not later than
1:30 p.m., Los Angeles time, on the Business Day before the date of the proposed
Borrowing, (ii) with respect to any Borrowing consisting of Base Rate Advances,
not later than 9:30 a.m., Los Angeles time, on the Business Day before the date
of the proposed Borrowing and (iii) with respect to any Borrowing consisting of
LIBOR Advances, not later than 9:30 a.m., Los Angeles time, on the third
Business Day before the date of the proposed Borrowing, each such notice to be
given by the Borrower to the Administrative Agent, which shall give each Lender
prompt notice thereof by telecopier. Each such notice of a Borrowing shall be in
writing in the form of Exhibit E (a “Notice of Borrowing”), or by telephone
confirmed promptly in writing, by an Authorized Officer, specifying (A) the
requested date of such Borrowing (which shall be a Business Day), (B) the
requested Type of Advances making up such Borrowing, (C) the requested aggregate
amount of such Borrowing, which shall be $500,000 (or, in the case of a
Borrowing consisting of LIBOR Advances, $2,000,000) or an integral multiple of
$250,000 in excess thereof, (D) in the case of a Borrowing consisting of LIBOR
Advances or Base Rate Advances, the requested initial Interest Period for such
Advances and (E) the fact that the statements set forth in Section 4.2(b) are
true as of the date of such Borrowing. Each Lender shall, before 11:00 a.m., Los
Angeles time, on the day of such Borrowing, make available to the Administrative
Agent at its address in Los Angeles referred to in Section 10.2, in immediately
available funds, such Lender’s ratable portion of such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 4, the Administrative Agent will make
such funds available to the Borrower by crediting the Borrower’s concentration
account number 0880412175 at the Administrative Agent’s aforesaid address.
Notwithstanding the provisions of the first sentence of this Section 2.4(a), if
the Borrower gives the Administrative Agent notice, by telephone confirmed
promptly by telecopier, of a Borrowing consisting of Reference Rate Advances by
9:30 a.m., Los Angeles time, on the day of the proposed Borrowing, the
Administrative Agent and the Lenders will use commercially reasonable efforts
(but shall not be obligated) to make such Advances available on the day on which
such notice is given; provided, however, that the Administrative Agent and the
Lenders shall no longer be required to use commercially reasonable efforts as
described in this sentence if the Administrative Agent, at its sole option
exercisable at any time, gives the Borrower notice of the same.


(b)                      Notwithstanding anything in Section 2.4(a) to the
contrary, the Borrower may not select LIBOR Advances for any Borrowing if (i)
the obligation of the Lenders to make LIBOR Advances is then suspended pursuant
to Article 3 or (ii) after giving effect to such Borrowing, the aggregate number
of different Interest Periods for outstanding LIBOR Advances would be greater
than 5 (provided that Interest Periods of the same duration, but commencing on
different dates, shall be treated as different Interest Periods).


(c)                      Each Notice of Borrowing shall be irrevocable and
binding on the Borrower. The Borrower will indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill, on or before the date specified for such

-27-

--------------------------------------------------------------------------------



Borrowing in the related Notice of Borrowing, the applicable conditions set
forth in Article 4, including any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.


(d)                      Unless the Administrative Agent receives notice from a
Lender before the date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.4(a), and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender has not made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount, together with interest thereon, for each day from the date
on which such amount is made available to the Borrower until the date on which
such amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to the Advances making up
such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender repays to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.


(e)                      The failure of any Lender to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Advance on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Advance to be made by such other Lender on the date of any Borrowing.


Section 2.5                                Repayment
. On the Commitment Termination Date, the Borrower will repay to the
Administrative Agent, for the account of the Lenders, the outstanding principal
amount of the Advances.


Section 2.6                                Interest.


(a)                      The Borrower will pay interest on the unpaid principal
amount of each Advance, from the date of such Advance (or, if later, the date
hereof) until such principal amount has been paid in full, (i) during such
periods as such Advance is a Reference Rate Advance, at a rate per annum equal
at all times to the sum of the Reference Rate in effect from time to time,
payable monthly in arrears on the first Business Day of each calendar month
during such periods and on the Commitment Termination Date, (ii) during such
periods as such Advance is a LIBOR Advance, at a rate per annum equal at all
times during each Interest Period for such Advance to the sum of LIBOR for such
Interest Period for such Advance plus the Applicable LIBOR Margin, payable on
the last day of such Interest Period and, in the case of any 6-month Interest
Period, on the day that is 3 months from the first day of such Interest Period,
and (iii) during such periods as such Advance is a Base Rate Advance, at a rate
per annum equal at all times during each Interest Period for such Advance to the
sum of the Base Rate for such Interest Period

-28-

--------------------------------------------------------------------------------



for such Advance plus the Applicable Base Rate Margin, payable on the last day
of such Interest Period; provided, however, that the Borrower will pay interest
in accordance with Section 2.6(a) of the Old Credit Agreement with respect to
periods before the date hereof.


(b)                      Any amount of principal of any Advance that is not paid
when due (whether at stated maturity, by required prepayment, by acceleration or
otherwise) shall bear interest, from the date on which such amount is due until
such amount is paid in full, payable on demand, at a rate per annum (the
“Default Rate”) equal at all times to the sum of the otherwise applicable
interest rate plus 3.00% per annum.


(c)                      The Administrative Agent will give prompt notice to the
Borrower and the Lenders of each applicable interest rate determined by the
Administrative Agent for purposes of Section 2.6(a).


(d)                      If the Borrower fails to select the duration of any
Interest Period for any LIBOR Advances or Base Rate Advances in accordance with
the provisions contained in the definition of “Interest Period” in Section 1.1,
the Administrative Agent will forthwith so notify the Borrower and the Lenders,
and such Advances shall automatically, on the last day of the then existing
Interest Period therefor, Convert into Reference Rate Advances.


Section 2.7                                Optional Prepayments
. The Borrower may on any Business Day, in the case of Reference Rate Advances
or Base Rate Advances upon prior written notice not later than 9:30 a.m., Los
Angeles time, on the day of any prepayment of such Advances, and in the case of
LIBOR Advances upon at least 3 Business Days’ prior written notice, to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower will, prepay the
outstanding principal amounts of the Advances making up a Borrowing in whole or
ratably in part, together, in the case of LIBOR Advances or Base Rate Advances,
with accrued and unpaid interest to the date of such prepayment on the principal
amount prepaid; provided, however, that any prepayment of LIBOR Advances or Base
Rate Advances shall be made on, and only on, the last day of an Interest Period
for such Advances; and further provided, however, that each partial prepayment
shall be in the aggregate principal amount of $500,000 or an integral multiple
of $250,000 in excess thereof.


Section 2.8                                Conversion of Advances.


(a)                      The Borrower may on any Business Day, upon prior
written notice in the form of Exhibit F (a “Notice of Conversion/Continuation”)
signed by an Authorized Officer and given to the Administrative Agent (i) with
respect to any Conversion from Base Rate Advances to Reference Rate Advances or
from Reference Rate Advances to Base Rate Advances, not later than 9:30 a.m.,
Los Angeles time, on the Business Day immediately preceding the date of the
proposed Conversion and (ii) with respect to any Conversion from or to LIBOR
Advances, not later than 9:30 a.m., Los Angeles time, on the third Business Day
before the date of the proposed Conversion, subject to the provisions of
Sections 2.4(b), 3.2 and 3.3, Convert all the Advances of one Type making up the
same Borrowing into Advances of another Type; provided, however, that any
Conversion of LIBOR Advances or Base Rate Advances into Advances of another Type

-29-

--------------------------------------------------------------------------------



shall be made on, and only on, the last day of an Interest Period for such LIBOR
Advances or Base Rate Advances. Each Notice of Conversion shall, within the
restrictions specified above, specify (A) the date of such Conversion, (B) the
Advances to be Converted and (C) if such Conversion is into LIBOR Advances or
Base Rate Advances, the duration of the initial Interest Period for such
Advances. Each Notice of Conversion shall be irrevocable and binding on the
Borrower. The Administrative Agent shall give each Lender prompt notice by
telecopier of each Notice of Conversion.


(b)                      On any date on which the aggregate unpaid principal
amount of LIBOR Advances composing any Borrowing is reduced, by payment or
prepayment or otherwise, to less than $2,000,000, such Advances shall
automatically Convert into Reference Rate Advances. Upon the occurrence and
during the continuation of any Default, (i) each LIBOR Advance and Base Rate
Advance shall automatically, on the last day of the then existing Interest
Period therefor, Convert into a Reference Rate Advance, and (ii) the obligation
of the Lenders to make, or to Convert Advances into, LIBOR Advances or Base Rate
Advances shall be suspended.


B.           LETTERS OF CREDIT


Section 2.9                                Issuance of Letters of Credit.


(a)                      Subject to the limitations set forth in Section 2.1(a),
the Borrower shall be entitled to request the issuance of Letters of Credit,
from time to time from the Closing Date to the Commitment Termination Date, by
giving the Issuing Bank a Letter of Credit Request at least 1 Business Day
before the requested date of issuance of such Letter of Credit (which shall be a
Business Day). Any Letter of Credit Request received by the Issuing Bank later
than 3:00 p.m., Los Angeles time, shall be deemed to have been received on the
next Business Day. Each Letter of Credit Request shall be delivered by
telecopier (but shall be deemed to be an original for all purposes), shall be
signed by an Authorized Officer, shall be irrevocable and shall be effective
upon receipt by the Issuing Bank. Provided that a valid Letter of Credit Request
has been received by the Issuing Bank and upon fulfillment of the other
applicable conditions set forth in Article 4, the Issuing Bank will issue the
requested Letter of Credit. No Letter of Credit may have an expiration date
later than 60 days after the Commitment Termination Date. Notwithstanding the
foregoing provisions of this Section 2.9(a), if the Borrower gives the Issuing
Bank notice, by telephone confirmed promptly by telecopier, of a request for a
Letter of Credit by noon, Los Angeles time, on the proposed day of issuance of
such Letter of Credit, the Issuing Bank will use commercially reasonable efforts
(but shall not be obligated) to issue such Letter of Credit on the day on which
such notice is given; provided, however, that the Issuing Bank shall no longer
be required to use commercially reasonable efforts as described in this sentence
if the Issuing Bank, at its sole option exercisable at any time, gives the
Borrower notice of the same.


(b)                      Immediately upon the issuance of each Letter of Credit,
the Issuing Bank shall be deemed to have sold and transferred to each other
Lender, and each other Lender shall be deemed to have purchased and received
from the Issuing Bank, in each case irrevocably and without any further action
by any party, an undivided interest and participation in such Letter of Credit,
each drawing thereunder and the obligations of the Borrower under this Agreement
in respect thereof in an amount equal to the product of (i) a fraction the
numerator of which is the

-30-

--------------------------------------------------------------------------------



amount of the Commitment of such Lender and the denominator of which is the
Maximum Aggregate Commitment and (ii) the maximum amount available to be drawn
under such Letter of Credit (assuming compliance with all conditions to
drawing). The Issuing Bank will promptly advise each other Lender of the
issuance of each Letter of Credit, the Letter of Credit Amount of such Letter of
Credit, any change in the face amount or expiration date of such Letter of
Credit, the cancellation or other termination of such Letter of Credit and any
drawing under such Letter of Credit.


Section 2.10                                Drawing and Reimbursement.


(a)                      The Borrower will reimburse the Issuing Bank for the
amount of each draft presented under a Letter of Credit and paid by the Issuing
Bank and any taxes, fees, charges or other costs or expenses reasonably incurred
by the Issuing Bank in connection with such payment. Each such reimbursement
shall be effected by a Reference Rate Advance from the Issuing Bank in
accordance with Section 2.10(b). The Issuing Bank will notify the Borrower
promptly of each payment by the Issuing Bank of a draft presented under a Letter
of Credit.


(b)                      The payment by the Issuing Bank of a draft presented
under a Letter of Credit shall constitute for all purposes of this Agreement the
making by the Issuing Bank of a Reference Rate Advance in the amount of such
payment, without any requirement of compliance with the provisions of Section
2.1(a), Section 2.4(a) or Article 4 and without regard to whether the Commitment
Termination Date has occurred, but subject to the provisions of Section 2.3. In
the event that any such Reference Rate Advance by the Issuing Bank is not repaid
by the Borrower by 11:00 a.m., Los Angeles time, on the first Business Day after
the day on which such Reference Rate Advance was made, the Issuing Bank will
promptly so notify the Administrative Agent and each other Lender. On the first
Business Day after such notification, each such Lender will make a Reference
Rate Advance, which shall be used to repay the applicable portion of the Issuing
Bank’s Reference Rate Advance with respect to such drawing, in an amount equal
to the amount of such Lender’s participation in such drawing and will make
available to the Administrative Agent for the Issuing Bank’s account, in
immediately available funds, the amount of such Reference Rate Advance. Each
such Lender’s obligation to make such a Reference Rate Advance shall be absolute
and unconditional in all circumstances, without any requirement of compliance
with the provisions of Section 2.1(a), Section 2.4(a) or Article 4 and without
regard to whether the Commitment Termination Date has occurred, but subject to
the provisions of Section 2.3. In the event that any such Lender fails to make
the amount of such Reference Rate Advance available to the Administrative Agent,
for the account of the Issuing Bank, on the specified day, the Issuing Bank
shall be entitled to recover such amount on demand from such Lender, together
with interest thereon at the Federal Funds Rate.


Section 2.11                                Obligations Absolute
. The obligations of the Borrower under this Agreement, any Letter of Credit
Request and any other agreement or instrument relating to any Letter of Credit
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of the aforementioned documents under all
circumstances, including the following:
 
(a)                      any lack of validity or enforceability of any Letter of
Credit, this Agreement or any other Credit Document;

-31-

--------------------------------------------------------------------------------


 
(b)                      the existence of any claim, setoff, defense or other
right that the Borrower may have at any time against any beneficiary or
transferee of any Letter of Credit (or any Person for whom any such beneficiary
or transferee may be acting), the Issuing Bank, any other Lender (other than the
defense of payment in accordance with the terms of this Agreement) or any other
Person, whether in connection with this Agreement, any other Credit Document,
the transactions contemplated hereby or thereby or any unrelated transaction;


(c)                      any statement or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect, or any statement therein being untrue or inaccurate in any respect
whatsoever;


(d)                      payment by the Issuing Bank under any Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit;


(e)                      any exchange, release or nonperfection of any
Collateral or other collateral, or any release, amendment or waiver of or
consent to departure from the Guaranty or any other guaranty, for any of the
Obligations of the Borrower in respect of the Letters of Credit; and


(f)                      any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing.


Section 2.12                                Letter of Credit Fees and Charges.


(a)                      The Borrower will pay to the Administrative Agent, for
the account of the Lenders, from and including the date hereof to the date on
which all Letters of Credit have expired or been terminated, a letter of credit
fee at the Applicable LOC Fee Rate in effect from time to time on the aggregate
of the actual daily Letter of Credit Amounts of all Letters of Credit
outstanding from time to time; provided, however, that, to the extent and so
long as the Borrower pledges cash to the Administrative Agent pursuant to the
Security Agreement by depositing such cash into account number 4560001520 of the
Administrative Agent at UBOC, Los Angeles, California, as collateral for the
Borrower’s contingent reimbursement obligations in respect of all or a portion
of the aggregate Letter of Credit Amount of the Letters of Credit outstanding
from time to time, then the letter of credit fee payable on all or such portion,
as applicable, of the aggregate of the actual daily Letter of Credit Amounts of
such Letters of Credit shall be payable at the rate of 0.40% per annum. The
letter of credit fee payable under this Agreement shall be payable monthly in
arrears on the first Business Day of each calendar month, commencing on November
1, 2007, to the extent accrued during the immediately preceding calendar month;
provided, however, that the Borrower will pay a letter of credit fee in
accordance with Section 2.12(a) of the Old Credit Agreement with respect to
periods before the date hereof.


(b)                      The Borrower will pay to the Issuing Bank for its own
account such additional fees and charges (including cable charges) as are
generally associated with letters of credit, in accordance with the
Administrative Agent’s standard internal charge guidelines in effect from time
to time.

-32-

--------------------------------------------------------------------------------


 
Section 2.13                                Limits of Liability of Agent and
Lenders.


(a)                      The Borrower agrees to the provisions in the Letter of
Credit Request form; provided, however, that the terms of this Agreement shall
take precedence if there is any inconsistency between the terms of this
Agreement and the terms of said form.


(b)                      The Borrower assumes all risks of the acts or omissions
of any beneficiary or transferee of any Letter of Credit with respect to its use
of such Letter of Credit. Neither the Issuing Bank nor any other Lender nor any
of their respective officers or directors shall be liable or responsible for (i)
the use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith, (ii) the validity,
sufficiency or genuineness of documents, or of any endorsement thereof, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged, (iii) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of any Letter of Credit, including
failure of any documents to bear any reference or adequate reference to any
Letter of Credit, or (iv) any other circumstance whatsoever in making or failing
to make payment under any Letter of Credit; provided, however, that (A) the
Borrower shall have a claim against the Issuing Bank, and the Issuing Bank shall
be liable to the Borrower, to the extent of any direct, but not consequential,
damages suffered by the Borrower that the Borrower proves were caused by (1) the
Issuing Bank’s willful misconduct or gross negligence in determining whether
documents presented under any Letter of Credit comply with the terms of such
Letter of Credit or (2) the Issuing Bank’s willful failure to make lawful
payment under any Letter of Credit after the presentation to the Issuing Bank by
the beneficiary or transferee of such Letter of Credit of a draft and
certificates strictly complying with the terms and conditions of such Letter of
Credit, and (B) EXCEPT AS EXPRESSLY PROVIDED IN CLAUSE (A) ABOVE, THE BORROWER
SHALL HAVE NO CLAIM AGAINST THE ISSUING BANK, AND THE ISSUING BANK SHALL NOT BE
LIABLE TO THE BORROWER, FOR ANY DAMAGES SUFFERED BY THE BORROWER THAT ARE IN ANY
WAY OR TO ANY EXTENT CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR
OMISSION OF ANY KIND BY THE ISSUING BANK. In furtherance and not in limitation
of the foregoing, the Issuing Bank may accept any document that appears on its
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.


C.           PAYMENT PROVISIONS


Section 2.14                                Payments.


(a)                      The Borrower will make each payment hereunder and under
the Notes not later than 11:00 a.m., Los Angeles time, on the day when due, in
U.S. dollars and immediately available funds, to the Administrative Agent at its
address in Los Angeles set forth in Section 10.2. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest or fees ratably (other than amounts payable pursuant

-33-

--------------------------------------------------------------------------------



to Section 2.2(b) or Article 3) to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 10.8(d), from and after
the effective date of such Assignment and Assumption the Administrative Agent
will make all payments hereunder in respect of the interest assigned thereby to
the Lender assignee thereunder, and the parties to such Assignment and
Assumption will make all appropriate adjustments in such payments for periods
before such effective date directly between themselves.


(b)                      The Borrower hereby authorizes each Lender, if and to
the extent that any payment owed to such Lender is not made when due hereunder
or under any other Credit Document, to charge from time to time against any or
all of the Borrower’s accounts with such Lender any amount so due.


(c)                      Unless the Administrative Agent receives notice from
the Borrower before the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date, and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due to such Lender. If and to the
extent that the Borrower has not so made such payment in full to the
Administrative Agent, each Lender will repay to the Administrative Agent
forthwith upon demand such amount distributed to such Lender, together with
interest thereon, for each day from the date on which such amount was
distributed to such Lender until the date on which such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.


Section 2.15                                Computation of Interest and Fees
. All computations of interest and fees hereunder shall be made on the basis of
a year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable. Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


Section 2.16                                Payments on Non-Business Days
. Whenever any payment hereunder or under any other Credit Document is stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of LIBOR Advances to be made in the next succeeding calendar month,
such payment shall be made on the next preceding Business Day.


Section 2.17                                Sharing of Payments, Etc.
  If any Lender obtains any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) on account of the Advances made
by it or the Letters of Credit participated in by it (other than pursuant to
Section 2.2(b) or Article 3) in excess

-34-

--------------------------------------------------------------------------------



of its ratable share of payments on account of the Advances and Letters of
Credit obtained by all of the Lenders, then such Lender will forthwith purchase
from the other Lenders such participations in the Advances made by them and the
Letters of Credit participated in by them as necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that, if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each other Lender shall be rescinded,
and each such other Lender shall repay to the purchasing Lender the purchase
price to the extent of such recovery, together with an amount equal to such
Lender’s ratable share (according to the proportion of (a) the amount of such
Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this section may, to the fullest extent permitted by law, exercise
all of its rights of payment (including the right of setoff) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.


Section 2.18                                Evidence of Debt.


(a)                      The indebtedness of the Borrower resulting from all
Advances made by each Lender from time to time shall be evidenced by the Notes.


(b)                      The books and accounts of the Administrative Agent
shall be conclusive evidence, absent manifest error, of all Letter of Credit
Amounts and of the amounts of all Advances, drawings under Letters of Credit,
reimbursements under Letters of Credit, repayments of Advances, fees, interest
and other charges advanced, due, outstanding or paid pursuant to this Agreement
or any other Credit Document.


Section 2.19                                Continuation of Outstanding Credit
. On the Closing Date, any “Advances” and “Letters of Credit” outstanding under
the Old Credit Agreement shall be deemed to be Advances and Letters of Credit,
respectively, outstanding under this Agreement; provided, however, that (a) the
interests of the Lenders in such Advances and Letters of Credit shall be pro
rata in accordance with their Commitments hereunder as of the Closing Date and
(b) the Lenders shall make all appropriate adjustments directly between
themselves with respect to any “Advances” outstanding under, and any payments
under, the Old Credit Agreement for periods before the Closing Date.


ARTICLE 3.
YIELD PROTECTION


Section 3.1                                Increased LIBOR Advance Costs
. If, due to either (a) the introduction of or any change (other than any change
by way of imposition or increase of reserve requirements, in the case of LIBOR
Advances, included in the LIBOR Reserve Percentage) in or in the interpretation
of any Governmental Rule or (b) compliance with any Governmental Rule (whether
or not having the force of law), there is an increase in the cost to any Lender
of agreeing to make, making, funding or maintaining any LIBOR Advance, then the
Borrower will from time to time, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent, for the
account of such Lender, additional amounts sufficient to compensate such Lender
for such increased cost. A certificate as to the amount of such increased cost,
submitted to the Borrower and the Administrative Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.



-35-

--------------------------------------------------------------------------------


 
Section 3.2                                Illegality
. Notwithstanding any other provision of this Agreement, if the introduction of,
or any change in or in the interpretation of, any Governmental Rule makes it
unlawful, or any Governmental Person asserts that it is unlawful, for any Lender
to perform its obligations hereunder to make LIBOR Advances or to continue to
fund or maintain LIBOR Advances hereunder, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent, (a)
the obligation of such Lender to make LIBOR Advances and to Convert Advances
into LIBOR Advances shall be suspended until the Administrative Agent notifies
the Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist, and (b) the Borrower will forthwith prepay in full
all LIBOR Advances of such Lender then outstanding, together with accrued and
unpaid interest thereon, unless the Borrower, within 5 Business Days of such
notice and demand, Converts all LIBOR Advances of all Lenders then outstanding
into Reference Rate Advances in accordance with Section 2.8(a).


Section 3.3                                Inadequacy of LIBOR
. If, with respect to any LIBOR Advances, the Majority Lenders notify the
Administrative Agent that LIBOR determined pursuant to Section 2.6(a)(ii) for
any Interest Period for such Advances will not adequately reflect the cost to
the Majority Lenders of making, funding or maintaining their respective LIBOR
Advances for such Interest Period, then the Administrative Agent will forthwith
so notify the Borrower and the Lenders, whereupon (a) all such LIBOR Advances
shall automatically, on the last day of the then existing respective Interest
Periods therefor, Convert into Reference Rate Advances, and (b) the obligations
of the Lenders to make, or to Convert Advances into, LIBOR Advances shall be
suspended until the Administrative Agent notifies the Borrower and the Lenders
that the circumstances causing such suspension no longer exist.


Section 3.4                                Increased Letter of Credit Costs
. If, after the date hereof, any change in any Governmental Rule or in the
interpretation thereof by any Governmental Person charged with the
administration thereof either (a) imposes, modifies or deems applicable any
reserve, special deposit or similar requirement against letters of credit or
guaranties issued by or participated in, or assets held by, or deposits in or
for the account of, the Issuing Bank or any other Lender or (b) imposes on the
Issuing Bank or any other Lender any other condition regarding this Agreement,
the Issuing Bank, such Lender or any Letter of Credit, and the result of any
event referred to in the preceding clause (a) or (b) is to increase the cost to
the Issuing Bank of issuing or maintaining any Letter of Credit or to any Lender
of purchasing or maintaining any participation therein, then, upon demand by the
Issuing Bank or such Lender through the Administrative Agent, the Borrower will
pay to the Issuing Bank or such Lender through the Administrative Agent, from
time to time as specified by the Issuing Bank or such Lender through the
Administrative Agent, additional amounts sufficient to compensate the Issuing
Bank or such Lender for such increased cost. A certificate as to the amount of
such increased cost, submitted to the Borrower by the Issuing Bank or such
Lender, shall be conclusive and binding for all purposes, absent manifest error.
 
Section 3.5                                Capital Adequacy
. If any Lender determines that compliance with any Governmental Rule (whether
or not having the force of law) affects or would affect the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of

-36-

--------------------------------------------------------------------------------


 
such Lender’s commitment to lend hereunder and other commitments of this type or
the commitment to issue or participate in, or the issuance of or participation
in, the Letters of Credit (or similar contingent obligations), then, upon demand
by such Lender (with a copy of such demand to the Administrative Agent), the
Borrower will pay to the Administrative Agent, for the account of such Lender,
from time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender in the light of such circumstances, to the extent that
such Lender reasonably determines such increase in capital to be allocable to
the existence of such Lender’s commitment to lend hereunder or commitment to
issue or participate in, or the issuance of or participation in, Letters of
Credit. A certificate as to such amounts submitted to the Borrower by such
Lender shall be conclusive and binding for all purposes, absent manifest error.
 
Section 3.6                                Funding Losses
. If any payment of principal of, or any Conversion of, any LIBOR Advance or
Base Rate Advance is made other than on the last day of an Interest Period for
such Advance, as a result of a payment or Conversion pursuant to Section 3.2 or
3.3 or acceleration of the maturity of the Obligations pursuant to Section 8.1
or for any other reason, the Borrower will, upon demand by any Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent, for the account of such Lender, any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Advance.


Section 3.7                                Taxes.


(a)                      Any and all payments by or on account of any obligation
of the Borrower under this Agreement or under any other Credit Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes; provided, however, that, if the Borrower is required by
applicable Governmental Rules to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the amount payable shall be increased as necessary
so that, after making all required deductions (including deductions applicable
to additional amounts payable under this section), the Administrative Agent or
Lender, as the case may be, receives an amount equal to the amount it would have
received had no such deductions been made, (ii) the Borrower will make such
deductions and (iii) the Borrower will timely pay the full amount deducted to
the relevant Governmental Person in accordance with applicable Governmental
Rules.
 
          (b)                      Without limiting the provisions of Section
3.7(a), the Borrower will timely pay all Other Taxes to the relevant
Governmental Persons in accordance with applicable Governmental Rules.

          (c)                      The Borrower will indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes and Other Taxes were
correctly or legally

-37-

--------------------------------------------------------------------------------


 
imposed or asserted by the relevant Governmental Person. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(d)                      As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Person, the Borrower will
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Person evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)                      Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes or under any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document, will deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Governmental Rules or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Governmental Rules
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, will deliver such other documentation prescribed by
applicable Governmental Rules or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Without limiting the generality of the
foregoing, each Foreign Lender will deliver to the Borrower and the
Administrative Agent (in such number of copies as requested by the recipient),
on or before the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:


(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income-tax treaty to which the United
States of America is a party;


(ii)           duly completed copies of Internal Revenue Service Form W-8ECI;
 
                (iii)           in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the Tax
Code, (A) a certificate to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of section 881(c)(3)(A) of the Tax Code, (2) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Tax Code or (3) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Tax Code and (B) duly completed copies of  Internal Revenue
Service Form W-8BEN; or
 
(iv)           any other form prescribed by applicable Governmental Rules as a
basis for claiming exemption from or a reduction of United States federal
withholding tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Governmental Rules to permit the Borrower to
determine the withholding or deduction required to be made.
 
-38-

--------------------------------------------------------------------------------


 
 
(f)                      If the Administrative Agent or a Lender determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this section, it will pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Person with respect to such refund); provided, however, that, upon
the request of the Administrative Agent or such Lender, the Borrower will repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Person) to the Administrative Agent
or such Lender in the event that the Administrative Agent or such Lender is
required to repay such refund to such Governmental Person. This section shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.


Section 3.8                                Substitution of Lender
. If (a) any Lender demands payment from the Borrower in any material amount
pursuant to Section 3.1, 3.4, 3.5 or 3.7 or (b) any Lender gives notice of
illegality pursuant to Section 3.2, and in either case the event or circumstance
causing such Lender to make such demand or give such notice is not applicable to
the Majority Lenders, then the Borrower shall have the right, with the
assistance of the Administrative Agent, to seek a mutually satisfactory lender
or lenders (which may be one or more of the other Lenders) to substitute for
such Lender by purchasing the Obligations and assuming the Commitment of such
Lender; provided, however, that in any event the Borrower shall be obligated to
compensate such Lender pursuant to Section 3.1, 3.4, 3.5 or 3.7 or to prepay
such Lender’s LIBOR Advances pursuant to Section 3.2, as applicable.


ARTICLE 4.
CONDITIONS OF EXTENDING CREDIT


Section 4.1                                Closing Date
. This Agreement shall become effective on the date (the “Closing Date”), not
later than October 5, 2007, on which the conditions precedent set forth below
have been fulfilled.
 
(a)                      No material and adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of FOC or any Subsidiary has occurred since June 30, 2007 and is
continuing.


(b)                      No action, suit, investigation, litigation or
proceeding affecting FOC or any Affiliate is pending or threatened before any
Governmental Person, referee or arbitrator (i) that could reasonably be expected
to have a Material Adverse Effect or (ii) that purports to affect the legality,
validity or enforceability of, or the consummation of any of the transactions
contemplated by, this Agreement or any other Credit Document.

-39-

--------------------------------------------------------------------------------



 
(c)                      The Lenders are satisfied with the terms of the
Frontier Processing Agreements between the Borrower and FRI and between the
Borrower and FERC.


(d)                      The Borrower has paid the following fees to the
Administrative Agent: (i) for the account of each Lender, an amendment fee equal
to the product of (A) the Commitment of such Lender and (B) 0.20%; and (ii) for
the account of the Administrative Agent, all accrued and unpaid fees and
expenses of the Administrative Agent (as provided in Section 10.4 and in the Fee
Letter), including the accrued and unpaid fees and disbursements of legal
counsel to the Administrative Agent, to the extent one or more statements for
such fees and expenses have been presented for payment.


(e)                      The Administrative Agent has received the following,
each dated the Closing Date unless otherwise specified below, in form and
substance satisfactory to the Lenders and in the number of originals required by
the Administrative Agent:


(i)           this Agreement, duly executed by the Borrower and the Lenders;


(ii)           the Notes in favor of the respective Lenders, the Security
Agreement (together with the Securities Account Control Agreements, duly
executed by the parties thereto and dated on or before the Closing Date), the
Borrower Guaranty and the Fee Letter, duly executed by the Borrower;


(iii)           the Guaranty, duly executed by the Guarantors;


(iv)           the FRMI Guaranty and the Stock Pledge Agreement, duly executed
by FRMI;


(v)           copies of the resolutions of the Board of Directors of (A) the
Borrower approving this Agreement, the Notes, the Borrower Guaranty and the Fee
Letter, (B) FOC approving this Agreement and the Guaranty, (C) FRMI approving
the Guaranty, the FRMI Guaranty and the Stock Pledge Agreement and (D) each
other Guarantor approving the Guaranty, in each case certified by the Secretary
or an Assistant Secretary of such Credit Party to be correct and complete and in
full force and effect as of the date of execution of each such document and as
of the Closing Date;
 
          (vi)           a certificate of the Secretary or an Assistant
Secretary of each Credit Party as to the incumbency, and setting forth a
specimen signature, of each of the persons (A) who has signed or will sign any
Credit Document on behalf of such Credit Party and (B) who will, until replaced
by other persons duly authorized for that purpose, act as the representatives of
such Credit Party for the purpose of signing documents in connection with this
Agreement and the transactions contemplated hereby;

-40-

--------------------------------------------------------------------------------




(vii)           a certificate of each Credit Party, signed on behalf of such
Credit Party by its President or a Vice President and its Secretary or any
Assistant Secretary, certifying as to the following: (A) the absence of any
amendments to the charter of such Credit Party since the date of the
certification with respect thereto referred to in Section 4.1(e)(viii); (B) the
correctness and completeness of the copies of the bylaws of such Credit Party
attached to such certificate and that such bylaws are in full force and effect;
(C) the due incorporation and good standing of such Credit Party as a
corporation organized under the laws of its state of incorporation and the
absence of any proceeding for the dissolution or liquidation of such Credit
Party; (D) the truthfulness in all material respects of the representations and
warranties of such Credit Party contained in the Credit Documents, as though
made on and as of the Closing Date; and (E) the absence of any event occurring
and continuing, or resulting from the effectiveness of the Credit Documents,
that constitutes a Default with respect to such Credit Party;


(viii)                      certificates of the appropriate Governmental
Persons, dated reasonably near the Closing Date, attaching the charter (or the
most recent amendment and restatement thereof) of each Credit Party and all
amendments thereto and certifying that (A) such amendments are the only
amendments to such charter on file in such Governmental Person’s office, (B)
such Credit Party has paid all franchise taxes to the date of such certificate
and (C) such Credit Party is duly organized and in good standing under the laws
of such state;


(ix)           certificates of the appropriate Governmental Persons, dated
reasonably near the Closing Date, with respect to the good standing of the
Credit Parties to do business in such jurisdictions as the Administrative Agent
may reasonably request; and


(x)           one or more favorable opinions of legal counsel for the Credit
Parties, as to such matters as any Lender through the Administrative Agent may
reasonably request.


Section 4.2                                Advances
. The obligation of each Lender to make an Advance on the occasion of each
Borrowing is subject to the limitations of the Commitments, to the performance
by the Borrower of all of its obligations under this Agreement and to the
satisfaction of the following further conditions:


(a)                      the Administrative Agent has received a Notice of
Borrowing, duly executed by the Borrower, with respect to such Advance;


(b)                      the following statements are true (and the acceptance
by the Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
such statements are true):


(i)           the representations and warranties contained in each Credit
Document are correct in all material respects on and as of the date of such
Borrowing, before and after giving effect to such Borrowing and to the
application of the proceeds thereof, as though made on and as of such date; and

-41-

--------------------------------------------------------------------------------


 
(ii)           no event has occurred and is continuing, or would result from
such Borrowing or from the application of the proceeds thereof, that constitutes
a Default; and


(c)                      the Administrative Agent has received such other
approvals, opinions, evidence and documents as any Lender through the
Administrative Agent may reasonably request.


Section 4.3                                Letters of Credit
. The obligation of the Issuing Bank to issue, and of each other Lender to
participate in, each Letter of Credit is subject to the limitations of the
Commitments, to the performance by the Borrower of all of its obligations under
this Agreement and to the satisfaction of the following further conditions:


(a)                      the Administrative Agent has received a Letter of
Credit Request, duly executed by the Borrower, with respect to such Letter of
Credit;


(b)                      the following statements are true (and each delivery of
a Letter of Credit Request shall constitute a representation and warranty by the
Borrower that on the date of issuance of the applicable Letter of Credit such
statements are true):


(i)           the representations and warranties contained in each Credit
Document are correct in all material respects on and as of the date of issuance
of such Letter of Credit, before and after giving effect to the issuance of such
Letter of Credit, as though made on and as of such date; and


(ii)           no event has occurred and is continuing, or would result from the
issuance of such Letter of Credit, that constitutes a Default; and


(c)                      the Administrative Agent has received such other
approvals, opinions, evidence and documents as any Lender through the
Administrative Agent may reasonably request.


Section 4.4                                Increases in Maximum Aggregate
Commitment
. In each case in which the Borrower requests an increase in the Maximum
Aggregate Commitment in accordance with Section 2.1(b), the obligation of the
Administrative Agent to increase the Maximum Aggregate Commitment on the
applicable Commitment Increase Date is subject to the performance by the
Borrower of all of its obligations under this Agreement and to the satisfaction
of the following further conditions:
 
       (a)                      the Administrative Agent has received (i) a
Commitment Increase Request, duly executed by the Borrower, with respect to such
increase, (ii) a notice from each applicable Accepting Lender, duly executed
thereby, in respect of its portion of such increase, (iii) a Joinder Agreement
from each applicable New Lender, duly executed thereby, in respect of its
portion of such increase and (iv) a consent of the Guarantors, duly executed
thereby, with respect to such increase;



-42-

--------------------------------------------------------------------------------



 
(b)                      the following statements are true (and each delivery of
a Commitment Increase Request by the Borrower shall constitute a representation
and warranty thereby that on the applicable Commitment Increase Date such
statements are true):


(i)           the representations and warranties contained in each Credit
Document are correct in all material respects on and as of such Commitment
Increase Date, before and after giving effect to the increase of the Maximum
Aggregate Commitment on such date, as though made on and as of such date; and


(ii)           no event has occurred and is continuing, or would result from
such increase, that constitutes a Default; and


(c)                      the Administrative Agent has received such other
approvals, evidence and documents as it, or any such Accepting Lender or New
Lender through the Administrative Agent, may reasonably request.


Section 4.5                                Determinations under Section 4.1
. For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required under
Section 4.1 to be consented to, approved by, accepted or satisfactory to the
Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Credit Documents and holding the position of
Vice President or a more senior position receives notice from such Lender before
the Closing Date specifying such Lender’s objection thereto, and such objection
is not withdrawn by notice to the Administrative Agent to that effect.


ARTICLE 5.
REPRESENTATIONS AND WARRANTIES


Each of the Borrower and FOC represents and warrants to the Lenders and the
Administrative Agent as set forth below.


Section 5.1                                Corporate Existence and Power
. Each of the Borrower and FOC (a) is a corporation duly organized, validly
existing and in good standing under the laws of the state of its incorporation
as specified in the recital of parties to this Agreement, (b) is duly qualified
or licensed as a foreign corporation, and is in good standing, in each
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed (except for jurisdictions in
which the failure to so qualify or be licensed could not reasonably be expected
to have a Material Adverse Effect and (c) has all requisite corporate power and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.
 
Section 5.2                                Authorization
. The execution, delivery and performance by each of the Borrower and FOC of
this Agreement and each other Credit Document to which such Credit Party is or
is to be a party, and the consummation of the transactions contemplated hereby
and thereby, are within such Credit Party’s legal powers, have been duly
authorized by all necessary

-43-

--------------------------------------------------------------------------------





legal action and do not (a) contravene such Credit Party’s charter, bylaws,
partnership agreement, operating agreement or other constituent documents,
(b) violate any Governmental Rule, (c) conflict with or result in the breach of,
or constitute a default under, any Material Contract, loan agreement, indenture,
mortgage, deed of trust or lease, or any other contract or instrument, binding
on or affecting such Credit Party, any of its Subsidiaries or any of their
respective properties, the conflict, breach or default of which could reasonably
be expected to have a Material Adverse Effect, or (d) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of such Credit Party or any of its Subsidiaries, except for Liens created under
the Credit Documents. Neither such Credit Party nor any of its Subsidiaries is
in violation of any such Governmental Rule or in breach of any such contract,
loan agreement, indenture, mortgage, deed of trust, lease or other contract or
instrument, the violation or breach of which could reasonably be expected to
have a Material Adverse Effect.


Section 5.3                                Governmental Action, Etc
. No Governmental Action, and no authorization, approval or other action by, or
notice to, any third party, is required for the due execution, delivery or
performance by the Borrower or FOC of this Agreement or any other Credit
Document to which such Credit Party is a party, or for the consummation of the
transactions contemplated hereby or thereby, except for (a) authorizations,
approvals and other actions by, and notices to, third parties, the failure to
obtain which could not reasonably be expected to have a Material Adverse Effect,
and (b) Governmental Action that has been duly obtained, taken, given or made
and is in full force and effect.


Section 5.4                                Binding Effect
. This Agreement and each other Credit Document to which the Borrower or FOC is
a party have been duly executed and delivered by such Credit Party. This
Agreement and each other Credit Document to which the Borrower or FOC is a party
are the legal, valid and binding obligations of such Credit Party, enforceable
against such Credit Party in accordance with their respective terms, except as
the enforceability hereof or thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally or by equitable principles relating to enforceability.


Section 5.5                                Financial Statements
. The consolidated balance sheet of FOC and its Subsidiaries as of December 31,
2006, and the related consolidated statements of operations, changes in
shareholders’ equity and cash flows of FOC and its Subsidiaries for the fiscal
year then ended, certified by Deloitte & Touche LLP, independent public
accountants, fairly present the consolidated financial condition of FOC and its
Subsidiaries as of such date and the consolidated results of the operations of
FOC and its Subsidiaries for the fiscal year ended on such date, all in
accordance with GAAP. The unaudited consolidating balance sheets of FOC and its
Subsidiaries as of December 31, 2006, and the related unaudited consolidating
statements of operations, changes in shareholders’ equity and cash flows of FOC
and its Subsidiaries for the fiscal year then ended, certified by the chief
financial officer of FOC as having been prepared in accordance with GAAP, fairly
present the consolidating financial condition of FOC and its Subsidiaries as of
such date and the consolidating results of the operations of FOC and its
Subsidiaries for the fiscal year ended on such date. The unaudited consolidated
balance sheet of FOC and its Subsidiaries as of June 30, 2007, and the unaudited
consolidated statements of operations, changes in shareholders’ equity and cash
flows of FOC and its Subsidiaries for the three-month fiscal period then ended,
delivered to the Lenders by FOC and certified (subject to

-44-

--------------------------------------------------------------------------------



 normal year-end audit adjustments) by the chief financial officer of FOC as
having been prepared in accordance with GAAP, fairly present the consolidated
financial condition of FOC and its Subsidiaries as of such date and the
consolidated results of the operations of FOC and its Subsidiaries for the
three-month fiscal period ended on such date, all in accordance with GAAP. Since
June 30, 2007 there has been no material and adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of FOC or any Subsidiary. FOC and its Subsidiaries have no material
contingent liabilities or long-term commitments except as disclosed in such
consolidated balance sheet or the notes thereto.


Section 5.6                                Other Information
. No information, exhibit or report furnished by FOC or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of the
Credit Documents or pursuant to the terms of any of the Credit Documents
contains any material misstatement of fact or omits to state a material fact or
any fact necessary to make the statements contained therein, in light of the
circumstances in which made, not misleading.


Section 5.7                                Litigation
. There is no action, suit, investigation, litigation or proceeding affecting
FOC or any Subsidiary pending or, to the best knowledge of each of the Borrower
and FOC, threatened before any Governmental Person, referee or arbitrator that
could reasonably be expected to have a Material Adverse Effect.


Section 5.8                                Trademarks, Etc.
  FOC and its Subsidiaries possess all trademarks, trade names, copyrights and
licenses necessary to conduct their respective businesses as now operated,
without any known conflict with the valid trademarks, trade names, copyrights
and licenses of others.


Section 5.9                                Fire, Etc.
  Neither the business nor the properties of FOC or any Subsidiary are affected
by any fire, explosion, accident, strike, lockout or other labor dispute, or
other casualty (whether or not covered by insurance) that could reasonably be
expected to have a Material Adverse Effect.


Section 5.10                                Burdensome Agreements
. Neither FOC nor any Subsidiary is a party to any indenture, loan agreement,
credit agreement, lease or other agreement or instrument, or subject to any
charter or other such legal restriction, that could reasonably be expected, in
light of the circumstances prevailing on the date of this Agreement, to have a
Material Adverse Effect.


Section 5.11                                Taxes, Etc
. FOC and its Subsidiaries have filed, or there has been filed on their behalf,
all tax returns (federal, state, local and foreign) required to be filed before
the date of the making of this representation and warranty, and FOC and its
Subsidiaries have paid all taxes shown thereon to be due, including interest,
additions to taxes and penalties, or have provided adequate reserves for the
payment thereof.


Section 5.12                                Investment Company
. Neither FOC nor any Subsidiary is an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company,” as such terms are defined in the Investment Company Act of 1940.
Neither the making of any Advance, nor the issuance of any Letter of Credit, nor
the application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated hereby and thereby will
violate any provision of such Act or any Governmental Rule of the Securities and
Exchange Commission thereunder.

-45-

--------------------------------------------------------------------------------





Section 5.13                                Solvency
. Each Credit Party is Solvent. FOC and its Subsidiaries, taken together, are
Solvent.


Section 5.14                                Title to Properties
. FOC and its Subsidiaries have good and marketable title to all properties,
real or personal, purported to be owned thereby, except in the case of FPI’s
ownership interest in the Centennial Pipeline, as to which FPI has title
sufficient to conduct its business as it is currently being conducted. FPI has
an undivided 34.72% ownership interest in the Centennial Pipeline (commencing at
Guernsey, Wyoming and terminating at Cheyenne, Wyoming), and, in accordance with
the Conoco Operating Agreement, FPI’s ownership interest entitles it to capacity
ownership of up to 25,000 barrels per day based on a 100% crude-oil line fill of
Wyoming Sweet Crude and Wyoming General Sour Crude mix.


Section 5.15                                Ownership
. FOC has no Subsidiaries except as described in Schedule 5. Each Subsidiary is
owned by the Person(s) and in the percentage(s) specified in Schedule 5. None of
the Capital Stock of any Subsidiary is subject to any Lien (other than, in the
case of the stock of the Borrower, in favor of the Administrative Agent).


Section 5.16                                ERISA
. No Plan Termination Event has occurred or could reasonably be expected to
occur with respect to any Plan of FOC or any of its ERISA Affiliates that could
reasonably be expected to result in a material liability to FOC or any of its
ERISA Affiliates. Since the date of the most recent Schedule B (Actuarial
Information) to the annual report of each of FOC and its ERISA Affiliates
(Internal Revenue Service Form 5500 Series), if any, there has been no material
and adverse change in the funding status of the Plans referred to therein, and
no “prohibited transaction” (as such term is defined in Section 406 of ERISA)
has occurred with respect theretothat could reasonably be expected to result in
a material liability to FOC or any of its ERISA Affiliates. Neither FOC nor any
of its ERISA Affiliates has incurred or could reasonably be expected to incur
any material withdrawal liability under ERISA to any Multiemployer Plan.


Section 5.17                                Environmental Compliance.


(a)                      The operations and properties of FOC and its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past noncompliance with such Environmental
Laws and Environmental Permits has been resolved without material ongoing
obligations or costs, and no circumstances exist that could reasonably be
expected to (i) form the basis of an Environmental Proceeding against FOC or any
Subsidiary, or any property thereof, that could reasonably be expected to have a
Material Adverse Effect or (ii) cause any such property to be subject to any
restriction on ownership, occupancy, use or transferability under any
Environmental Law.


(b)                      None of the properties currently or formerly owned or
operated by FOC or any Subsidiary is listed or proposed for listing on the
National Priorities List under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, on the

-46-

--------------------------------------------------------------------------------


 Comprehensive Environmental Response, Compensation and Liability Information
System (“CERCLIS”) maintained by the U.S. Environmental Protection Agency or on
any analogous foreign, state or local list or is adjacent to any such property,
except that the Cheyenne Refinery and the El Dorado Refinery are listed on
CERCLIS. There are not now, and to the best knowledge of each of the Borrower
and FOC never have been, any underground or aboveground storage tanks, or any
surface impoundments, septic tanks, pits, sumps or lagoons, in which any
Hazardous Material is being or has been treated, stored or disposed of on any
property owned or operated by FOC or any Subsidiary, in each case in any manner
not in material compliance with all applicable Environmental Laws. There is no
asbestos or asbestos-containing material on any property owned or operated by
FOC or any Subsidiary, except in material compliance with all applicable
Environmental Laws. No Hazardous Material has been released, discharged or
disposed of on any property owned or operated by FOC or any Subsidiary, except
in material compliance with all applicable Environmental Laws.


(c)                      Neither FOC nor any Subsidiary is engaged in or has
completed, either individually or together with any other potentially
responsible party, any investigation, assessment or remedial or response action
relating to any actual or threatened release, discharge or disposal of any
Hazardous Material at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Person or the requirements of any
Environmental Law, in any case that could reasonably be expected to have a
Material Adverse Effect; and all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property owned or operated
by FOC or any Subsidiary have been disposed of in a manner that could not
reasonably be expected to result in material liability to FOC or any Subsidiary.


Section 5.18                                Regulation U
. The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no Letter
of Credit or proceeds of any Advance will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.


Section 5.19                                Material Contracts
. Each of the Baytex Crude Supply Agreement, the Cogen Lease, the Frontier
Processing Agreements and the Offtake Agreement is in full force and effect and
has not been modified from the form thereof delivered to the Lenders on November
22, 2004 pursuant to the Old Credit Agreement.


ARTICLE 6.
AFFIRMATIVE COVENANTS


So long as (1) any Commitment is in effect, (2) any Letter of Credit is
outstanding or (3) any Obligation remains unpaid, unless compliance has been
waived in writing by the Majority Lenders, the Borrower and/or FOC, as specified
below, will observe the covenants set forth below.


Section 6.1                                Borrower Information Requirements
. The Borrower will deliver the following to the Administrative Agent for
distribution to the Lenders:

-47-

--------------------------------------------------------------------------------


 
(a)                      by 2:00 p.m., Los Angeles time, on the sixth day after
(but excluding any weekday that is a federal holiday observed in the State of
Colorado) each biweekly date of calculation referred to below, an Accounts aging
schedule in form satisfactory to the Administrative Agent and a Borrowing Base
Certificate, both as of Wednesday of every other week, commencing with October
10, 2007), or, if an Inventory Audit is conducted during such week, as of the
date of such Inventory Audit, together with, in the case of each Borrowing Base
Certificate that is the first Borrowing Base Certificate with an effective date
in a calendar month following a calendar month in which an Inventory Audit was
not performed, a certification by the Borrower’s Controller, Treasurer, Chief
Financial Officer or President to the effect that the volume of Inventory
contained in each tank located at any of the Refineries, as determined by the
reading of tank sight gauges as of the last day of the preceding calendar month
and after any necessary recalibration of such sight gauges, equals the volume of
Inventory (plus or minus 2%) contained in such tank that was simultaneously
determined by the Borrower’s physical measurement of such Inventory, using
standard industry practices and standard tank-gauging wire-line devices; and


(b)                      forthwith upon any return, recovery, dispute or claim
concerning Accounts or sales of Inventory and exceeding $1,000,000 in any
instance, a certificate of the chief financial officer or chief accounting
officer of the Borrower setting forth the details thereof.


Section 6.2                                Audits
. At any reasonable time and from time to time, upon reasonable prior notice to
the Borrower, the Borrower will permit the Administrative Agent and the
Syndication Agent and their respective consultants, agents and representatives
to examine and make copies of and abstracts from the records and books of
account of, and visit the properties and have access to the assets of, the
Borrower and to discuss the affairs, finances and accounts of the Borrower with
any of its officers, directors and employees and with its independent certified
public accountants, including for the purpose of conducting Inventory Audits and
Commercial Finance Audits, which in each case shall be conducted at least
annually.


Section 6.3                                Returns and Allowances
. The Borrower will treat returns and allowances, if any, between the Borrower
and its customers on the same basis and in accordance with the usual and
customary practices of the Borrower as they existed before the date hereof, but
such returns and allowances for any fiscal year shall in no event exceed 2% of
total sales for the previous fiscal year.


Section 6.4                                FOC Information Requirements
. FOC will deliver the following to the Administrative Agent for distribution to
the Lenders:


(a)           as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of FOC, (i) an unaudited
consolidated balance sheet of FOC and its Subsidiaries as of the end of such
quarter and unaudited consolidated statements of operations, changes in
shareholders’ equity and cash flows of FOC and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding period of the preceding fiscal year, all in
reasonable detail and duly certified (subject to normal year-end audit
adjustments) by the chief financial officer or chief accounting

-48-

--------------------------------------------------------------------------------



officer of FOC as having been prepared in accordance with GAAP, and (ii) a
report concerning the financial condition and operations of FOC and its
Subsidiaries for such quarter on a consolidated basis (substantially in the form
of the Operational and Financial Presentation dated as of September 30, 1999 and
delivered to the Administrative Agent), duly certified by the chief financial
officer or chief accounting officer of FOC as being true and correct, together
with (A) a certificate of said officer stating that no Default has occurred and
is continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that FOC proposes to take with respect thereto
and (B) a schedule in reasonable detail and otherwise in form satisfactory to
the Administrative Agent of the computations used by FOC in determining, as of
the end of such fiscal quarter, compliance with the covenants contained in
Sections 7.10 through 7.12;


(b)           as soon as available and in any event within 90 days after the end
of each fiscal year of FOC, (i) a copy of the annual audit report for such year
for FOC and its Subsidiaries, including therein a consolidated balance sheet of
FOC and its Subsidiaries as of the end of such fiscal year and consolidated
statements of operations, changes in shareholders’ equity and cash flows of FOC
and its Subsidiaries for such fiscal year, in each case certified in a manner
acceptable to the Majority Lenders by Deloitte & Touche LLP or other independent
public accountants of recognized standing acceptable to the Majority Lenders,
and (ii) a report concerning the financial condition and operations of FOC and
its Subsidiaries for such fiscal year on a consolidated basis (substantially in
the form of the Operational and Financial Presentation dated as of September 30,
1999 and delivered to the Administrative Agent), duly certified by the chief
financial officer or chief accounting officer of FOC as being true and correct,
together with (A) a certificate of such accounting firm stating that in the
course of the regular audit of the business of FOC and its Subsidiaries, which
audit was conducted by such accounting firm in accordance with generally
accepted auditing standards, such accounting firm has obtained no knowledge that
a Default has occurred and is continuing or, if in the opinion of such
accounting firm a Default has occurred and is continuing, a statement as to the
nature thereof, (B) a schedule in reasonable detail and otherwise in form
satisfactory to the Administrative Agent of the computations used by such
accounting firm in determining, as of the end of such fiscal year, compliance
with the covenants contained in Sections 7.10 through 7.12 and (C) any
management letter delivered to FOC by such accounting firm in connection with
its audit of FOC and its Subsidiaries for such fiscal year;


(c)           as soon as available and in any event within 120 days after the
end of each fiscal year of FOC, unaudited consolidating balance sheets of FOC
and its Subsidiaries (other than EMC, Wainoco Resources, Inc., a Delaware
corporation, and Wainoco Oil & Gas Company, a Delaware corporation) as of the
end of such fiscal year and unaudited consolidating statements of operations,
changes in shareholders’ equity and cash flows of FOC and such Subsidiaries for
such fiscal year, all in form and scope reasonably satisfactory to the
Administrative Agent and duly certified by the chief financial officer or chief
accounting officer of FOC as having been prepared in accordance with GAAP;


(d)           as soon as available and in any event not later than 90 days after
the beginning of each fiscal year of FOC, a summary budget for such year for FOC
and its Subsidiaries (including, at a minimum, operating projections and a
capital-expenditure budget), prepared by management of FOC and in form, scope
and detail reasonably satisfactory to the Administrative Agent;



-49-

--------------------------------------------------------------------------------


 
(e)           within 90 days after any request therefor by the Majority Lenders
(but not more often than annually), an environmental report with respect to any
one or more of the Refineries and/or a refinery review and engineering report
with respect to any one or more of the Refineries, each such report to be (i)
prepared by RMT, Inc., Stancil & Co. or another independent company or companies
acceptable to the Administrative Agent, (ii) addressed to the Administrative
Agent and (iii) in form and scope reasonably satisfactory to the Administrative
Agent;


(f)           as soon as possible and in any event within 10 days after FOC or
any Subsidiary knows or has reason to know that any Plan Termination Event has
occurred, a statement of the chief financial officer or chief accounting officer
of FOC describing such Plan Termination Event and the action, if any, that FOC
proposes to take with respect thereto;


(g)           promptly and in any event within 5 Business Days after receipt
thereof by FOC or any of its ERISA Affiliates from the PBGC, copies of each
notice received by FOC or any such ERISA Affiliate of the PBGC’s intention to
terminate any Plan or to have a trustee appointed to administer any Plan;


(h)           promptly and in any event within 30 days after the filing thereof
with the Internal Revenue Service, copies of each Schedule B (Actuarial
Information) to the annual report
 
(Internal Revenue Service Form 5500 Series) with respect to each Plan to which
FOC or any of its ERISA Affiliates is a contributing employer;


(i)           promptly and in any event within 5 Business Days after receipt by
FOC or any of its ERISA Affiliates from a Multiemployer Plan sponsor, a copy of
each notice received by FOC or any such ERISA Affiliate concerning the
imposition or amount of withdrawal liability pursuant to Section 4202 of ERISA;


(j)           promptly after the commencement thereof, notice of all actions,
suits and proceedings before any Governmental Person, referee or arbitrator,
affecting FOC or any Subsidiary, of the type described in Section 5.7;


(k)           promptly after the occurrence thereof, notice of any event or
condition that constitutes or causes a Default, together with a certificate of
the chief financial officer or chief accounting officer of FOC setting forth the
details thereof and the action that FOC is taking or proposes to take with
respect thereto;


(l)           promptly after the assertion or occurrence thereof or FOC’s or any
Subsidiary’s becoming aware of the reasonable likelihood thereof, notice of any
Environmental Proceeding against FOC or any Subsidiary or of any noncompliance
by FOC or any Subsidiary with any Environmental Law or Environmental Permit, in
any case that could reasonably be expected to (i) have a Material Adverse Effect
or (ii) cause any property that is material to FOC and its Subsidiaries, taken
as a whole, to be subject to any restriction on ownership, occupancy, use or
transferability under any Environmental Law; and

-50-

--------------------------------------------------------------------------------




(m)           promptly upon request, such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of FOC or any Subsidiary as any Lender may from time to
time reasonably request.


Section 6.5                                Compliance with Governmental Rules
. FOC will comply, and cause each Subsidiary to comply, with the requirements of
all applicable Governmental Rules except to the extent that the failure to
comply therewith, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.


Section 6.6                                Payment of Taxes, Etc.
  FOC will pay and discharge, and cause each Subsidiary to pay and discharge,
before the same become delinquent, (i) all material taxes, assessments and
governmental charges or levies imposed upon it or upon its property and (ii) all
lawful claims that, if unpaid, might by law become a Lien upon any material
property thereof; provided, however, that neither FOC nor any Subsidiary shall
be required to pay or discharge any such tax, assessment, charge or claim that
is being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained.


Section 6.7                                Maintenance of Insurance
. FOC will maintain, and cause each Subsidiary to maintain, insurance with
responsible and reputable insurance companies or associations that have an A.M.
Best Co. rating of at least A- or a Solvency International Rating or equivalent
rating at least as high as in effect on the Closing Date for such insurance
company or association, in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which FOC or such Subsidiary operates.


Section 6.8                                Preservation of Legal Existence, Etc.
  FOC will preserve and maintain, and cause each Subsidiary to preserve and
maintain (except as permitted by the provisions of Section 7.6), its legal
existence (in the jurisdiction of its organization) and rights (charter and
statutory) and all franchises, approvals, permits and licenses that are material
to its business.


Section 6.9                                Visitation Rights
. FOC will, at any reasonable time and from time to time upon reasonable prior
notice, permit the Administrative Agent or any of the Lenders, or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, FOC and any
Subsidiary and to discuss the affairs, finances and accounts of FOC and any
Subsidiary with any of their respective officers, directors and employees and
with their independent public accountants.


Section 6.10                                Keeping of Books
. FOC will keep, and cause each Subsidiary to keep, proper books of record and
account in which full and correct entries shall be made of all financial
transactions and of the assets and business of FOC and each Subsidiary to the
extent necessary to permit the preparation of the financial statements required
to be delivered hereunder and under the other Credit Documents.



-51-

--------------------------------------------------------------------------------


 
Section 6.11                                Maintenance of Properties, Etc.
  FOC will maintain and preserve, and cause each Subsidiary to maintain and
preserve, all of its properties that are material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted.


Section 6.12                                Transactions with Affiliates
. FOC will conduct, and cause each Subsidiary to conduct, all transactions
otherwise permitted under the Credit Documents with any Affiliate thereof on
terms that are fair and reasonable and not materially less favorable than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate thereof, except that (a) transactions between or among any of the
Credit Parties other than the Borrower and (b) transactions permitted by Section
7.8(e) shall not be restricted by this section.


Section 6.13                                Performance of Material Contracts
. FOC will, and will cause each Subsidiary to, (a) perform and observe all of
the terms and provisions of each Material Contract to which FOC or such
Subsidiary, as applicable, is a party, to the extent such terms and provisions
are to be performed or observed thereby, maintain each such Material Contract in
full force and effect and enforce each such Material Contract in accordance with
its terms, except in each case to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (b) upon
reasonable request by the Administrative Agent, make to each other party to each
such Material Contract such demands and requests for information, reports or
action as FOC or such Subsidiary, as applicable, is entitled to make under such
Material Contract.


Section 6.14                                Compliance with Environmental Laws.


(a)                      FOC will (i) comply, and cause each Subsidiary and each
lessee or other Person operating or occupying any property of FOC or any
Subsidiary to comply, in all material respects with all applicable Environmental
Laws and Environmental Permits, (ii) obtain and renew, and cause each Subsidiary
to obtain and renew, all Environmental Permits necessary for its operations and
properties, (iii) conduct, and cause each Subsidiary to conduct, any
investigation, study, sampling and testing in material compliance with the
requirements of all applicable Environmental Laws and (iv) undertake, and cause
each Subsidiary to undertake, any cleanup, removal, remedial and other actions
necessary to remove and clean up all Hazardous Materials from any of its
properties, in material compliance with the requirements of all applicable
Environmental Laws; provided, however, that neither FOC nor any Subsidiary shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested or negotiated in good
faith and by proper proceedings and that appropriate reserves are being
maintained with respect to such circumstances.


(b)                      FOC will, and will cause each Subsidiary to, indemnify
and hold harmless the Administrative Agent, each Lender, each Affiliate of the
Administrative Agent or any Lender, and all officers, directors, employees,
agents and advisors of each of the foregoing (each an “Indemnified Party”), from
and against any and all claims, demands, actions, damages (including all
foreseeable and unforeseeable consequential damages), losses, assessments,
liabilities and expenses (including reasonable fees and expenses of counsel)
that may be incurred by or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of, or in connection with the
preparation for a defense of, any investigation, litigation

-52-

--------------------------------------------------------------------------------



or proceeding arising out of, related to or in connection with (i) the actual or
alleged presence of any Hazardous Material in, on or under (A) any property
owned or operated by FOC or any Subsidiary, (B) any property to which any
Hazardous Material has migrated from any property owned or operated by FOC or
any Subsidiary or (C) any property at which FOC or any Subsidiary has disposed
of any Hazardous Material (whether or not legal at the time of such disposal) or
(ii) any Environmental Proceeding relating in any way to FOC or any Subsidiary,
in any case whether or not such investigation, litigation or proceeding is
brought by FOC, any Subsidiary, any of their respective directors, shareholders
or creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated.


Section 6.15                                Additional Guarantors
. FOC will cause each Person that becomes a Subsidiary after the date hereof to
deliver to the Administrative Agent, in form and substance reasonably
satisfactory thereto and in the number of originals requested thereby, (a)
within 10 days after such Person becomes a Subsidiary, a Guaranty Supplement,
duly executed by such Person, and (b) within 30 days after such Person becomes a
Subsidiary, certificates and other documents for such Person equivalent to those
specified for Guarantors in Section 4.1(e).
 
ARTICLE 7.
NEGATIVE COVENANTS


So long as (1) any Commitment is in effect, (2) any Letter of Credit is
outstanding or (3) any Obligation remains unpaid, unless compliance has been
waived in writing by the Majority Lenders, the Borrower and/or FOC, as specified
below, will observe the covenants set forth below.


Section 7.1                                Cleanup Period
. The Borrower will not permit any calendar year to pass without there being a
period of at least 5 consecutive Business Days in such calendar year during
which the Borrower has no Advances outstanding.


Section 7.2                                Use of Advances and Letters of Credit
. The Borrower will not use the proceeds of any Advance other than for its
short-term working capital purposes. The Borrower will not request the issuance
of any Letter of Credit other than to support (a) its purchases of crude oil or
petroleum products or (b) other obligations of the Borrower incurred in the
ordinary course of business and as to which the Administrative Agent and the
Majority Lenders have agreed, in their sole and absolute discretion, to support
the same by issuance of and participation in a Letter of Credit.


Section 7.3                                Liens, Etc.
  FOC will not create, incur, assume or suffer to exist, or permit any
Subsidiary to create, incur, assume or suffer to exist, any Lien upon or with
respect to any of its property of any character (including Capital Stock, other
securities and accounts receivable), whether now owned or hereafter acquired, or
authorize, or permit any Subsidiary to authorize, any Person to file, under the
Uniform Commercial Code of any jurisdiction, a financing statement that names
FOC or any Subsidiary as debtor (except in connection with true leases), or
assign, or permit any Subsidiary to assign, any accounts receivable; provided,
however, that the foregoing restrictions shall not apply to the following:

-53-

--------------------------------------------------------------------------------





(a)                      Liens created by any of the Credit Documents;


(b)                      Liens securing any Debt permitted under Section 7.4(c)
or (d), provided that any such Lien is limited to the fixed asset or assets
acquired or financed and any subsequent improvements thereto;


(c)                      Permitted Liens;


(d)                      the right of first refusal reserved by Shell Oil
Products US, as seller, under Section 11.05 of the Asset Purchase and Sale
Agreement dated as of October 19, 1999 among Shell Oil Products US, FERC and
FOC; and


(e)                      a Lien in favor of BNP Paribas on cash of the Borrower
not exceeding $10,000,000 in the aggregate to secure the Borrower’s obligations
to BNP Paribas described in Section 7.4(k).
 
Section 7.4                                Debt
. FOC will not create, incur, assume or suffer to exist, or permit any
Subsidiary to create, incur, assume or suffer to exist, any Debt other than the
following:


(a)                      Debt of the Credit Parties under the Credit Documents;


(b)                      Debt of FOC in respect of $150,000,000 in principal
amount of its 6-5/8% Senior Notes due 2011;


(c)                      Debt (commonly known as purchase-money debt) of FOC and
its Subsidiaries incurred after December 31, 2006 to purchase, or to finance the
purchase of, fixed assets and/or Debt incurred by FOC and its Subsidiaries after
December 31, 2006 with respect to which the creditor has no recourse to the
debtor, but only to the property securing such Debt; provided, however, that the
aggregate cumulative principal amount of all such Debt referred to above shall
not exceed $30,000,000;


(d)                      Capitalized Leases permitted under Section 7.5;


(e)                      Debt of FPI to ConocoPhillips pursuant to the Conoco
Operating Agreement, not to exceed $500,000 in the aggregate at any time
outstanding;


(f)                      Debt of FOC and the Borrower to brokerage firms listed
on Schedule 6, and Debt of Subsidiaries to FOC in respect of such Debt of FOC
(incurred on behalf of such Subsidiaries in the purchase or sale of commodity
futures contracts or related options) to such brokerage firms; provided,
however, that such Debt shall not exceed $25,000,000 in the aggregate at any
time outstanding, without duplication, and shall relate only to commodity
hedging activity in margin accounts that is permitted pursuant to Section
7.4(m);



-54-

--------------------------------------------------------------------------------


(g)           the obligation of FERC to make “Contingency Earn-Up Payments” to
Shell Oil Products US pursuant to the Asset Purchase and Sale Agreement dated as
of October 19, 1999 among Shell Oil Products US, FERC and FOC;


(h)           Debt permitted by Section 7.8(c), (d) or (e);


(i)           the guaranty by FOC and its Subsidiaries of the obligations of FOC
in respect of the Debt described in Section 7.4(b);


(j)                      Debt of FOC or the Borrower under any Hedge Agreement
entered into with the purpose and effect of hedging interest rates on a
principal amount of Debt of such Credit Party that is accruing interest at a
fixed or variable rate, provided that (i) the aggregate notional amount of such
Hedge Agreement does not exceed 75% of the anticipated outstanding principal
balance of the Debt to be hedged by such Hedge Agreement or 75% of an average of
such principal balances calculated using a generally accepted method of matching
interest-rate swap contracts to declining principal balances, (ii) the
floating-rate index of each such Hedge Agreement hedging variable-rate Debt
generally matches the index used to determine the floating rates of interest on
the corresponding Debt to be hedged by such Hedge Agreement, (iii) the
fixed-rate index of each such Hedge Agreement hedging fixed-rate Debt generally
matches the fixed rate(s) of interest on the corresponding Debt to be hedged by
such Hedge Agreement and (iv) each such Hedge Agreement is with a counterparty,
or has a guarantor of the obligation of the counterparty, that is a Lender or
another well capitalized and nationally recognized hedging counterparty;


(k)                      the Debt of the Borrower, as purchaser, and FOC, as
guarantor, in respect of the Utexam Transactions, provided that such Debt does
not exceed, at any time outstanding, the sum of $200,000,000 plus the amount of
any related transportation costs and expenses; and the Debt of the Borrower, as
account party, to BNP Paribas in respect of up to $10,000,000 in the aggregate,
at any time outstanding, for one or more letters of credit (including any
unreimbursed drawings thereunder) issued by BNP Paribas to provide credit
support for certain obligations of the Borrower to CCPS Transportation, LLC, a
Delaware limited liability company, for transport of crude oil purchased by the
Borrower in the Utexam Transactions;


(l)                      Debt of FOC, provided that (i) such Debt is unsecured,
(ii) the earliest maturity date of any portion of such Debt is at least 2 years
after the Commitment Termination Date, (iii) the covenants in any agreement or
instrument evidencing or otherwise relating to such Debt are no more restrictive
or burdensome than those in this Agreement and the other Credit Documents, (iv)
the interest payable on such Debt is at a commercially reasonable rate and (v)
at the time of issuance of such Debt, FOC’s senior unsecured debt ratings from
Moody’s and S&P (A) are at least B1 and B+, respectively, and (B) have not
declined during the 6-month period ending on the date of issuance of such Debt;
provided, however, that, if at the time of issuance of such Debt FOC’s senior
unsecured debt is rated by only one of Moody’s and S&P, then the conditions set
forth in clause (v) above shall apply only to the rating by that rating agency;


(m)                      Debt of FOC or any Subsidiary under any Hedge Agreement
entered into for the purpose and with the effect of hedging price risk on (i)
oil or gas purchased or to be

-55-

--------------------------------------------------------------------------------



purchased by FOC or any Subsidiary for processing or consumption by any
Subsidiary or (ii) petroleum products produced or to be produced by any
Subsidiary, provided that each such Hedge Agreement at all times (A) hedges or
mitigates risk to which FOC or a Subsidiary has actual or projected exposure,
(B) is permitted under the risk-management policy approved by FOC’s Board of
Directors at the time such Hedge Agreement is entered into and (C) does not
subject FOC or any Subsidiary to any speculative risk; and


(n)                      other Debt of FOC and its Subsidiaries, in addition to
any permitted above in this section, not exceeding $20,000,000 in the aggregate
at any time outstanding.
 
Section 7.5                           Lease Obligations
. FOC will not create, incur, assume or suffer to exist, or permit any
Subsidiary to create, incur, assume or suffer to exist, any obligations as
lessee (a) for the rental or hire of real or personal property in connection
with any sale-and-leaseback transaction or (b) for the rental or hire of other
real or personal property of any kind under leases or agreements to lease
(including Capitalized Leases but excluding the Cogen Lease) having an original
term of one year or more that would cause the direct or contingent liabilities
of FOC and its Subsidiaries, on a consolidated basis, in respect of all of such
obligations to exceed $25,000,000 payable in any calendar year; provided,
however, that the foregoing restrictions shall not apply to any lease between
Credit Parties other than any such lease to which the Borrower is a party.


Section 7.6                                Mergers, Etc.
(a)             FOC will not, and will not permit any Subsidiary to, merge or
consolidate with or into any Person, or sell, assign, convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to any Person, or acquire all or substantially all of the assets of any Person,
except that any Credit Party other than the Borrower may merge or consolidate
with, or sell, assign, convey, transfer, lease or otherwise dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets of, any other Credit Party other than the
Borrower.


Section 7.7                                Sales, Etc. of Assets
. FOC will not sell, assign, convey, transfer, lease or otherwise dispose of, or
permit any Subsidiary to sell, assign, convey, transfer, lease or otherwise
dispose of, any substantial part of its assets, including any Refinery, FPI’s
current ownership interest in the Centennial Pipeline operated by Conoco
Pipeline Inc. (originating at Guernsey, Wyoming and terminating at Cheyenne,
Wyoming) and substantially all assets constituting the business of a division,
branch or other unit of operation, except for the following:


(a)                      any sale, assignment, conveyance, transfer, lease or
other disposition of assets, including inventory, in the ordinary course of
business;


(b)                      sales of Capital Stock of any Subsidiary that are
permitted by Section 7.8(c) or (d);



-56-

--------------------------------------------------------------------------------


 
(c)                      sales, assignments, conveyances, transfers, leases and
other dispositions of assets by any Credit Party other than the Borrower to any
other Credit Party other than the Borrower; and


(d)                      in addition to the foregoing, sales of other assets for
consideration not exceeding $20,000,000 in the aggregate in any calendar year.


Section 7.8                                Investments in Other Persons
. FOC will not, and will not permit any Subsidiary to, make any loan or advance
to any Person, purchase or otherwise acquire any Capital Stock of any Person,
make any capital
contribution to any Person, or otherwise invest in any Person; provided,
however, that nothing in this section shall prevent any of the following:


(a)                      FOC or any Subsidiary from acquiring or holding Cash
Equivalents;


(b)                      FOC or any Subsidiary from generating and holding
accounts receivable in the ordinary course of business;


(c)                      any Credit Party other than the Borrower from making
any loan, advance or capital contribution to, or other investment in, any other
Credit Party;


(d)                      so long as no Default has occurred and is continuing or
would be caused thereby, the Borrower from making any loan, advance or capital
contribution to, or other investment in, any other Credit Party;


(e)                      the Borrower from making any loan or advance to or on
behalf of FOC for selling, general and administrative expenses properly incurred
by FOC, including for (i) salaries and benefits, (ii) office space, (iii) travel
and entertainment, (iv) payments to directors and (v) audit and other
professional services; provided, however, that the aggregate amount of such
loans and advances outstanding at any time may not exceed $10,000,000 and that
FOC must repay each such loan or advance in cash by the end of the second
calendar month after the calendar month in which such loan or advance was made;


(f)                      any Subsidiary from making any payment to FOC from time
to time equal to such Subsidiary’s liability to FOC pursuant to such
Subsidiary’s tax-sharing arrangement with FOC; provided, however, that no such
payment shall exceed any Subsidiary’s current tax liability that would otherwise
be payable to the United States Internal Revenue Service or another appropriate
Governmental Person if such Subsidiary were required to pay taxes on an
unconsolidated, stand-alone basis; or


(g)           in addition to the foregoing, FOC or any Subsidiary from making
other investments after June 30, 2007 in activities or businesses relating to
the current activities and businesses of FOC and its Subsidiaries, up to a
cumulative aggregate amount of $10,000,000 on a consolidated basis.


Section 7.9                                Dividends, Etc.
  FOC will not, and will not permit any Subsidiary to, declare, pay or make any
dividend or other distribution, purchase, redeem, retire, defease or

-57-

--------------------------------------------------------------------------------



 otherwise acquire for value any of its Capital Stock, return any capital to its
equityholders as such, or make any distribution of assets, Capital Stock,
warrants, rights, options, obligations or securities to its equityholders as
such, or permit any Subsidiary to purchase, redeem, retire, defease or otherwise
acquire for value any Capital Stock in FOC, except that:


(a)                      any Subsidiary other than the Borrower may declare and
pay cash dividends to, and make cash distributions to, any Credit Party;
 
(b)                      so long as no Default has occurred and is continuing or
would be caused thereby, the Borrower may declare and pay cash dividends to, and
make cash distributions to, any Credit Party that is a shareholder thereof;


(c)                      so long as no Default has occurred and is continuing or
would be caused thereby, FOC may declare and pay dividends payable only in its
common stock; and


(d)                      so long as no Default has occurred and is continuing or
would be caused thereby, FOC may declare and pay cash dividends to its
shareholders, and may purchase, redeem, retire, defease or otherwise acquire
shares of its outstanding Capital Stock for cash.


Section 7.10                                Leverage Ratio
. FOC will not permit the ratio of (a) the difference between Consolidated
Funded Debt as of the last day of any fiscal quarter of FOC and the aggregate
amount of cash and Cash Equivalents held by FOC as of the last day of such
fiscal quarter to (b) Consolidated EBITDA for the Calculation Period ended on
the last day of such fiscal quarter to be greater than 4.00 to 1.00, as measured
by the financial information to be delivered pursuant to Section 6.4(a) or (b).


Section 7.11                                Ratio of Debt to Capitalization
. FOC will not permit the ratio of (a) Consolidated Funded Debt as of the last
day of any fiscal quarter of FOC to (b) the sum of Consolidated Funded Debt and
consolidated stockholders’ equity of FOC and its Subsidiaries as of the last day
of such fiscal quarter to be greater than 0.55 to 1.00, as measured by the
financial information to be delivered pursuant to Section 6.4(a) or (b).


Section 7.12                                Holding of Cash and Cash Equivalents
. FOC will not permit the aggregate amount of cash and Cash Equivalents held by
it and its Subsidiaries at any and all times during any fiscal quarter of FOC to
be less than the sum of (a) the smallest aggregate amount of cash and Cash
Equivalents needed to be held by FOC as of the end of the immediately preceding
fiscal quarter of FOC in order for FOC to comply with the covenant contained in
Section 7.10 and (b) the smallest additional aggregate amount of cash and Cash
Equivalents needed to be held by FOC and its Subsidiaries (but not in excess of
the additional aggregate amount of cash and Cash Equivalents actually held by
FOC and its Subsidiaries) as of the end of such fiscal quarter in order for the
Borrower to qualify for the most favorable (to it) Pricing Level.


Section 7.13                                Change in Nature of Business
. FOC will not make, or permit any Subsidiary to make, any material change in
the nature of its business as carried on as of the date hereof. The closure or
shutdown of any Refinery shall in all cases be deemed to be such a material
change (other than a temporary closure or shutdown, not to exceed 6 weeks, for
major maintenance or capital improvements or because of force majeure).

-58-

--------------------------------------------------------------------------------


      

Section 7.14                                Compliance with ERISA
. FOC will not (a) terminate, or permit any Subsidiary to terminate, any Plan so
as to result in any material (in the reasonable judgment of the Majority
Lenders) liability of FOC or any of its ERISA Affiliates to the PBGC or (b)
permit to exist any occurrence of any Reportable Event (as defined in Title IV
of ERISA), or any other event or condition, that presents a material (in the
reasonable judgment of the Majority Lenders) risk of such termination by the
PBGC of any Plan.


Section 7.15                                Amendment, Etc. of Material
Contracts
. FOC will not, and will not permit any Subsidiary to, cancel or terminate any
Material Contract to which it is a party or consent to or accept any
cancellation or termination thereof. FOC will not, and will not permit any
Subsidiary to, (a) amend or otherwise modify any Material Contract to which it
is a party or give any consent, waiver or approval thereunder, (b) waive any
default under, or breach of, any such Material Contract, (c) agree in any manner
to any other amendment, modification or change of any term or condition of any
such Material Contract or (d) take any other action in connection with any such
Material Contract, except in each case described in clause (a), (b), (c) or (d)
above to the extent that doing so could not reasonably be expected to have a
Material Adverse Effect.


Section 7.16                                Change of Fiscal Periods
. FOC will not, and will not permit any Subsidiary to, have a fiscal year other
than one coinciding with the calendar year or have any fiscal quarter other than
once coinciding with a calendar quarter.


ARTICLE 8.
EVENTS OF DEFAULT


Section 8.1                                Events of Default
. If any one or more of the following events (each an “Event of Default”) occurs
and is continuing:


(a)                      the Borrower fails to pay any Obligation when due;


(b)                      any representation or warranty made by any Credit Party
or any Subsidiary (or any of their respective officers) in or in connection with
any Credit Document proves to have been incorrect in any material respect when
made;


(c)                      any Credit Party fails to perform or observe any term,
covenant or agreement in Section 6.4(k), Section 6.8 (with respect to the
Borrower or FOC only) or Article 7 on its part to be performed or observed; the
Borrower fails to perform or observe any term, covenant or agreement in Section
6.1(a), and the same is not remedied within 3 Business Days thereafter; or any
Credit Party fails to perform or observe any other term, covenant or agreement
of any Credit Document on its part to be performed or observed, and the same is
not remedied within 15 days after written notice thereof has been given to the
Borrower by the Administrative Agent;

-59-

--------------------------------------------------------------------------------




(d)                      any Credit Party or any Subsidiary fails to pay any
principal of any Debt thereof outstanding in a principal amount of at least
$10,000,000 in the aggregate (excluding the Obligations), or any interest or
premium thereon, when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure continues after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; any other event occurs or condition exists under any
agreement or instrument relating to any such Debt and continues after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any such Debt is declared to be
due and payable, or is required to be prepaid, redeemed, purchased or defeased
(other than by a regularly scheduled required prepayment, redemption, purchase
or defeasance), or an offer to prepay, redeem, purchase or defease such Debt is
required to be made, in each case before the stated maturity thereof;


(e)                      any Credit Party or any Subsidiary generally does not
pay its debts as such debts become due, admits in writing its inability to pay
its debts generally or makes a general assignment for the benefit of creditors;
any proceeding is instituted by or against any Credit Party or any Subsidiary
seeking to adjudicate it a bankrupt or insolvent, seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property; or any Credit Party or any Subsidiary
takes any legal action to authorize any of the actions set forth above in this
Section 8.1(e);


(f)                      any judgment or order for the payment of money in
excess of $10,000,000 is rendered against any Credit Party or any Subsidiary,
and either (i) enforcement proceedings are commenced by any creditor upon such
judgment or order or (ii) there is any period of 10 consecutive days (or, if the
entire amount is covered by insurance (subject to applicable deductibles), 30
consecutive days) during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, is not in effect, unless such
judgment or order has been vacated, satisfied, dismissed, or bonded pending
appeal or, in the case of a judgment or order the entire amount of which is
covered by insurance (subject to applicable deductibles), is the subject of a
binding agreement with the plaintiff and the insurer covering payment therefor;


(g)                      there occurs, in the reasonable judgment of the
Majority Lenders, any material and adverse change in the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Credit Parties, taken as a whole;


(h)                      any provision of any Credit Document for any reason
ceases to be valid and binding on or enforceable against, in any material
respect, any Credit Party that is a party thereto, or such Credit Party so
states in writing;


(i)                      for any reason except to the extent permitted by the
terms of the Security Agreement or the Stock Pledge Agreement, there ceases to
be a valid and perfected first-priority security interest in favor of the
Administrative Agent in any of the Collateral purported to be covered by either
of such agreements; or



-60-

--------------------------------------------------------------------------------


 
(j)                      any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”)) becomes, or obtains rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of FOC; the Board of Directors of FOC ceases to consist
of a majority of Continuing Directors; FOC ceases to own and control, of record
and beneficially, directly or indirectly, 100% of each class of outstanding
Capital Stock of the Borrower and each Guarantor, free and clear of all Liens;
or a Specified Change of Control occurs;


then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances, and the obligation of
the Administrative Agent to issue Letters of Credit, to be terminated, whereupon
the same shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Majority Lenders, by notice to the Borrower, declare the
Obligations, all interest thereon and all other amounts payable under this
Agreement and the other Credit Documents to be forthwith due and payable,
whereupon (A) the Obligations, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower, and (B) to the extent any Letters of Credit are then outstanding, the
Borrower will deposit with and pledge to the Administrative Agent cash
collateral in the aggregate Letter of Credit Amount of such Letters of Credit;
provided, however, that, in the event of an actual or deemed entry of an order
for relief with respect to any Credit Party or any Subsidiary under the United
States Bankruptcy Code, (1) the obligation of each Lender to make Advances and
of the Administrative Agent to issue Letters of Credit shall be terminated
automatically, and (2) the Advances, all such interest and all such amounts
(including such cash collateral) shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.


ARTICLE 9.
THE ADMINISTRATIVE AGENT


Section 9.1                                Authorization and Action
. Each Lender hereby appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. As to any
matters not expressly provided for by the Credit Documents (including
enforcement of and collection under the Credit Documents), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or refrain from acting (and shall be fully protected in
so acting or refraining from acting) upon the instructions of the Majority
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Administrative Agent shall not be required
to take any action that exposes the Administrative Agent to personal liability
or that is contrary to the Credit Documents or applicable Governmental Rules.
The Administrative Agent agrees to give each Lender prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.

-61-

--------------------------------------------------------------------------------




Section 9.2                                Administrative Agent’s Reliance, Etc.
 
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Credit Documents, except for its or their
own gross negligence or willful misconduct. Without limitation of the generality
of the foregoing, the Administrative Agent (a) may treat any Lender that has
signed this Agreement, an Assignment and Assumption or a Joinder Agreement as
the holder of the applicable portion of the Obligations; (b) may consult with
legal counsel (including legal counsel for any Credit Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such legal counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made in or in connection with the
Credit Documents; (d) shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
any Credit Document on the part of any Credit Party or to inspect the property
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Credit Document or any
other instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of any Credit Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier
or otherwise) believed by it to be genuine and signed or sent by the proper
party or parties.


Section 9.3                                UBOC and Affiliates
. With respect to its Commitment, the Advances made by it, the Note issued to it
and the Letters of Credit participated in by it, UBOC shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not the Administrative Agent; and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include UBOC in its individual
capacity (including in its capacity as Issuing Bank). UBOC and its Affiliates
may accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, any Credit Party, any Subsidiary
and any Person that may do business with or own securities of any Credit Party
or any Subsidiary, all as if UBOC were not the Administrative Agent and without
any duty to account therefor to the Lenders.


Section 9.4                                Lender Credit Decision
. Each Lender acknowledges that it has, independently and without reliance on
the Administrative Agent or any other Lender and based on the financial
statements referred to in Sections 5.5 and 6.4 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance on the Administrative Agent or any
other Lender and based on such documents and information as it deems appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement.


Section 9.5                                Indemnification
. The Lenders agree to indemnify the Administrative Agent (to the extent not
promptly reimbursed by the Borrower), ratably according to the respective
principal amounts of the Obligations then held by each of them (or, if no
Obligations are at the time outstanding or if any Obligations are then held by
Persons that are not Lenders, ratably according to the respective amounts of
their Commitments), from and against all

-62-

--------------------------------------------------------------------------------


liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of any of the Credit Documents or any action taken or
omitted by the Administrative Agent under any of the Credit Documents; provided,
however, that (a) no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct and (b) SUCH INDEMNITY SHALL APPLY WHETHER OR
NOT ANY SUCH LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT,
SUIT, COST, EXPENSE OR DISBURSEMENT IS IN ANY WAY OR TO ANY EXTENT CAUSED, IN
WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION (OTHER THAN ANY CONSTITUTING
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF ANY KIND BY THE ADMINISTRATIVE AGENT.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses payable by the Borrower under Section 10.4, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrower.


Section 9.6                                Successor Administrative Agent
. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, FOC and the Borrower and may be removed at any time with
or without cause with the written approval of the Majority Lenders. Upon any
such resignation or removal, the Majority Lenders shall have the right to
appoint a successor Administrative Agent. If no successor Administrative Agent
has been so appointed by the Majority Lenders, and has accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the Majority Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States of America or of
any state thereof and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Credit Documents. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was agent under this Agreement.


Section 9.7                                Administrative Agent as Collateral
Holder.


(a)           Except for action expressly required of the Administrative Agent
hereunder or under any other Credit Document as holder of any Collateral, the
Administrative Agent shall in all cases be fully justified in refusing to act
hereunder and thereunder unless it is further indemnified to its satisfaction by
the Lenders, proportionately in accordance with the Obligations then due and
payable to each of them, against all liability and expense that may be incurred
by the Administrative Agent by reason of taking or continuing to take any such
action.

  

-63-

--------------------------------------------------------------------------------




(b)                      Except as expressly provided herein or in any other
Credit Document, the Administrative Agent shall have no duty to take any
affirmative steps with respect to the collection of amounts payable in respect
of the Collateral. The Administrative Agent shall incur no liability as a result
of any private sale of the Collateral.


(c)                      The Lenders hereby consent, and agree upon written
request by the Administrative Agent to execute and deliver such instruments and
other documents as the Administrative Agent may deem desirable to confirm such
consent, to the release of the Liens on the Collateral, including any release in
connection with any sale, transfer or other disposition of the Collateral or any
part thereof, in accordance with the Credit Documents.


(d)                      The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that the Administrative Agent accords its own property, it being understood that
neither the Administrative Agent nor any Lender shall have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Administrative Agent or any Lender is deemed to have knowledge of such
matters, or (ii) taking any necessary steps to preserve rights against any
parties with respect to any Collateral.


Section 9.8                                No Other Duties, Etc
. Notwithstanding anything in this Agreement to the contrary, no lead arranger,
syndication agent or co-documentation agent listed on the cover page of this
Agreement or in the recital of parties to this Agreement shall have any powers,
duties, liabilities or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Bank hereunder and except that BNP Paribas, in
its capacity as Syndication Agent, shall have the rights described in Section
6.2 and in clause (viii) of the proviso contained in the definition of “Eligible
Accounts” in Section 1.1.


ARTICLE 10.
MISCELLANEOUS


Section 10.1                                Amendments, Etc
. No amendment or waiver of any provision of this Agreement, or consent to any
departure by the Borrower therefrom, shall be effective unless in writing and
signed or consented to (in writing) by the Majority Lenders and, in the case of
amendments, the Borrower, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no amendment, waiver or consent shall, unless in writing
and signed or consented to (in writing) by all of the Lenders, do any of the
following: (a) waive any of the conditions specified in Article 4; (b) increase
the Commitments of the Lenders or subject the Lenders to any additional
obligations; (c) release any Collateral, except in accordance with the terms of
the Credit Documents; (d) reduce the principal of, or interest on, the Advances
or any fees or other amounts payable hereunder; (e) postpone any date fixed for
(i) payment of principal of, or interest on, the Advances, (ii) reimbursement of
drawings under Letters of Credit or (iii) payment of fees or other amounts
payable hereunder; (f) change the percentage of the Commitments or of the
Obligations outstanding, or the number of Lenders, required for the Lenders or
any of them to



-64-

--------------------------------------------------------------------------------


 
take any action hereunder; or (g) amend this Section 10.1; furtherprovided,
however, that no amendment, waiver or consent shall, unless in writing and
signed or consented to (in writing) by the Super-Majority Lenders, change the
definition of “Borrowing Base” in Section 1.1; and furtherprovided, however,
that no amendment, waiver or consent shall, unless in writing and signed or
consented to (in writing) by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any other Credit Document. Delivery
by telecopier or e-mail of an executed counterpart of a signature page to any
amendment or waiver of, or consent to departure from, any provision of this
Agreement shall be effective as delivery of an originally executed counterpart
thereof.


Section 10.2                                Notices, Etc.




(a)                      All notices and other communications provided for
hereunder shall be in writing (including by telecopier) and shall be mailed,
telecopied or delivered (i) if to FOC, to it at 10000 Memorial Drive, Suite 600,
Houston, Texas 77024-3411, telecopier number 713-688-0616, Attention: Mr. Doug
S. Aron, Vice President – Corporate Finance; (ii) if to the Borrower, to it at
4610 South Ulster Street, Suite 200, Denver, Colorado 80237, telecopier number
303-714-0154, Attention: Mr. Leo J. Hoonakker, Vice President and Treasurer;
(iii) if to any Lender, to it at the address or telecopier number set forth in
Schedule 7 or in the Assignment and Assumption or Joinder Agreement by which it
became a party hereto; (iv) if to the Administrative Agent, to it at 500 North
Akard, Suite 4200, Dallas, Texas 75201, telecopier number 214-922-4209,
Attention: Mr. Randall L. Osterberg, Senior Vice President (with a copy to 1980
Saturn Street, Mail Code 4-957-161, Monterey Park, California 91754, telecopier
number 323-720-2780, Attention: Commercial Loan and Agency Services); or (v) as
to each party, to it at such other address or telecopier number as designated by
such party in a written notice to the other parties. All such notices and
communications shall be deemed received, (A) if personally delivered, upon
delivery, (B) if sent by first-class mail, on the third Business Day following
deposit into the mails and (C) if sent by telecopier, on the Business Day
following such sending, except that notices and communications to the
Administrative Agent pursuant to Article 2 or 9 shall not be effective until
received by the Administrative Agent.


(b)                      Notices and other communications to the Issuing Bank
and the other Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided, however, that the
foregoing shall not apply to notices to the Issuing Bank or any other Lender
pursuant to Article 2 if the Issuing Bank or such Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under Article 2 by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, however, that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) (provided, however, that, if such notice or other communication
is not sent during the normal


-65-

--------------------------------------------------------------------------------


        business hours of the recipient, then such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.


Section 10.3                                No Waiver; Remedies
. No failure on the part of any Lender or the Administrative Agent to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, and no single or partial exercise of any such right shall preclude any
other or further exercise thereof or the exercise of any other right. The
remedies provided herein are cumulative and not exclusive of any remedies
provided by law.


Section 10.4                                Costs and Expenses
. The Borrower agrees to pay on demand (a) all costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement, the other Credit
Documents and the other documents to be delivered hereunder, including (i) the
reasonable fees and out-of-pocket expenses of legal counsel for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities, or the perfection,
protection or reservation of its rights or interests, under this Agreement, the
other Credit Documents and such other documents to be delivered hereunder, and
(ii) the fees and expenses of any consultants, auditors or accountants engaged
by the Administrative Agent pursuant hereto (including for Commercial Finance
Audits (provided that the Borrower shall not be required to pay for more than
three Commercial Finance Audits conducted during any single calendar year),
Inventory Audits (provided that the Borrower shall not be required to pay for
more than three Inventory Audits conducted during any single calendar year) and
the reports referred in Section 6.4(e)), and (b) all costs and expenses of the
Administrative Agent and the Lenders (including reasonable attorneys’ fees and
expenses of the Administrative Agent and the Lenders) in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the other Credit Documents and the other documents to be
delivered hereunder, whether in any action, suit or litigation, any bankruptcy,
insolvency or similar proceeding or otherwise.


Section 10.5                                Indemnification
. The Borrower hereby agrees to indemnify and hold harmless the Administrative
Agent, the Syndication Agent and each Lender and each of their respective
officers, directors, employees, agents, advisors and Affiliates (each an
“Indemnified Person”) from and against all claims, damages, losses, liabilities,
costs and expenses (including reasonable attorneys’ fees and expenses, whether
or not such Indemnified Person is named as a party to any proceeding or is
otherwise subjected to judicial or legal process arising from any such
proceeding) that any of them may incur, or that may be claimed, asserted or
awarded against any of them by any Person, in each case arising out of, related
to or in connection with, or in connection with the preparation for a defense of
any investigation, litigation or proceeding arising out of, related to or in
connection with, any Credit Document, any Advance, any Letter of Credit, the
consummation of any transaction contemplated by any of the foregoing, the
transfer of or payment or failure to pay under any Letter of Credit or the use
by the Borrower or the beneficiary of any Letter of Credit of the proceeds of
any Advance or of any drawing under any

-66-

--------------------------------------------------------------------------------


 Letter of Credit, except to the extent that any such claim, damage, loss,
liability, cost or expense is found in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Person’s
gross negligence or willful misconduct. SUCH INDEMNITY SHALL APPLY WHETHER OR
NOT ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE IS IN ANY WAY OR TO
ANY EXTENT CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION (OTHER
THAN ANY CONSTITUTING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF ANY KIND BY ANY
INDEMNIFIED PERSON.


Section 10.6                                Right of Setoff
. Upon (a) the occurrence and during the continuation of any Event of Default
and (b) the making of the request or the granting of the consent specified by
Section 8.1 to authorize the Administrative Agent to declare the Obligations due
and payable pursuant to the provisions of Section 8.1, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any or all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Borrower
against any or all of the obligations of the Borrower now or hereafter existing
under this Agreement and the other Credit Documents, irrespective of whether
such Lender has made any demand under this Agreement or any such other Credit
Document and although such obligations may be unmatured. Each Lender agrees to
notify the Borrower promptly after any such setoff and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Lender under
this section are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.


Section 10.7                                Binding Effect
. This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent and the Lenders and their respective successors and
assigns, except that (a) the Borrower shall not have the right to assign any of
its rights and obligations hereunder without the prior written consent of the
Majority Lenders and (b) the Lenders shall have the right to assign their
respective rights and obligations hereunder only in accordance with Section
10.8.


Section 10.8                                Assignments, Joinders and
Participations.


(a)                      Each Lender may assign to one or more banks or other
entities acceptable to the Administrative Agent, in the exercise of its
reasonable discretion, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, the Advances owing to
it and its participations in outstanding Letters of Credit); provided, however,
that (i) except in the case of an assignment to a Person that, immediately
before such assignment, was a Lender, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Assumption with respect to such assignment)
shall in no event be less than the lesser of (A) the entire Commitment of such
Lender at such time and (B) $10,000,000 and (ii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Assumption, together
with a processing and recording fee of $3,500. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in


 
-67-

--------------------------------------------------------------------------------


 the applicable Assignment and Assumption, which effective date shall be at
least 5 Business Days after the date of delivery thereof to the Administrative
Agent or, if so specified in such Assignment and Assumption, the date of
acceptance thereof by the Administrative Agent, (i) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Assumption, shall have
the rights and obligations of a Lender hereunder and (ii) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Assumption, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Assumption covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto, except that such Lender shall continue to be
an “Indemnified Party” under Section 6.14(b) and an “Indemnified Person” under
Section 10.5).


(b)                      By executing and delivering an Assignment and
Assumption, the Lender assignor thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Assumption, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statement, warranty or representation made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Credit Party or any Subsidiary or the performance or observance by any
Credit Party of any of its obligations under any Credit Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Sections 5.5 and 6.4 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such assigning Lender or any other Lender and based on such documents and
information as it may deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Documents as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto; and (vi) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Documents are required to be performed by it as a
Lender.
 
  (c)                      Any financial institution that is to become a party
to this Agreement as a New Lender pursuant to Section 2.1(b) must be consented
to by the Borrower and the Administrative Agent, in the exercise of its
reasonable discretion, and must execute a Joinder Agreement, consented to by the
Borrower and the Administrative Agent and delivered to the Administrative Agent
for its recording in the Register, together with a processing and recording fee
of $3,500; provided, however, that (i) each New Lender must have a Commitment of
at least $10,000,000 and (ii) no joinder of a New Lender to this Agreement may
cause the maximum amount of the Maximum Aggregate Commitment to exceed
$350,000,000. Upon such execution, consent, delivery and recording, from and
after the effective date specified in the applicable

 
-68-

--------------------------------------------------------------------------------


Joinder Agreement, the New Lender thereunder shall be a party hereto and, to the
extent provided in such Joinder Agreement, shall have the rights and obligations
of a Lender hereunder. By executing and delivering a Joinder Agreement, the New
Lender thereunder confirms to and agrees with the other parties hereto as
specified in Sections 10.8(b)(iii) through (vi), as if it were an assignee (but
without reference to an assignor). Upon the joinder of any New Lender to this
Agreement pursuant to this Section 10.8(c), the Administrative Agent shall
forward to the Borrower and each Lender an updated Schedule 1.


(d)                      The Administrative Agent shall maintain at its address
set forth in Section 10.2 a copy of each Assignment and Assumption and Joinder
Agreement delivered to and accepted or consented to by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
the principal amount of Obligations owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.


(e)                      Upon its receipt of an Assignment and Assumption or a
Joinder Agreement that has been properly executed and accepted or consented to,
as applicable, as specified above, the Administrative Agent shall, if such
Assignment and Assumption or Joinder Agreement has been properly completed and
is in proper form, (i) accept such Assignment and Assumption or Joinder
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.


(f)                      Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments, the
Advances owing to it and its participations in outstanding Letters of Credit);
provided, however, that (i) such Lender’s obligations under this Agreement
(including its Commitment) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Credit Document, or any consent to
any departure by any Credit Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Advances, the amount to be reimbursed in respect of any drawing under a Letter
of Credit or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, postpone any date fixed for any payment of
principal of, or interest on, the Advances, the amount to be reimbursed in
respect of any drawing under a Letter of Credit or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation, or
release all or substantially all of the Collateral, except as provided in the
Credit Documents.


(g)           Any Lender or the Administrative Agent may, in connection with any
assignment, joinder or participation or proposed assignment, joinder or
participation pursuant to this Section 10.8, disclose to the assignee, New
Lender or participant or proposed assignee, New Lender or participant any
information relating to the Borrower that was furnished to such Lender or the
Administrative Agent by or on behalf of the Borrower.

 
-69-

--------------------------------------------------------------------------------



(h)                      Nothing herein shall prohibit any Lender from pledging
or assigning any Advance or any Note to any Federal Reserve Bank in accordance
with applicable Governmental Rules.


Section 10.9                                Disclosure
. In addition to disclosure permitted pursuant to Section 10.8(g), the
Administrative Agent and each Lender may disclose to any Person if, with or
through such Person, the Administrative Agent or such Lender enters into (or
proposes to enter into) any securitization, hedge or other such transaction
relating to, or under which payments are to be made by reference to, this
Agreement or any Credit Party, such information about any Credit Party or any of
the Credit Documents as the Administrative Agent or such Lender reasonably deems
to be necessary in connection with such transaction.


Section 10.10                                GOVERNING LAW
. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN THE STATE OF CALIFORNIA.


Section 10.11                                Limitation on Interest
. The Lenders, the Administrative Agent and the Credit Parties intend to
contract in strict compliance with applicable usury law from time to time in
effect, and in furtherance thereof they stipulate and agree that none of the
terms and provisions contained in the Credit Documents shall ever be construed
to create a contract to pay, for the use, forbearance or detention of money,
interest in excess of the maximum amount of interest permitted to be charged by
applicable Governmental Rules in effect from time to time. No Credit Party or
other Person hereafter becoming liable for payment of any Obligation shall ever
be liable for unearned interest thereon or shall ever be required to pay
interest thereon in excess of the maximum amount that may be lawfully charged
under applicable Governmental Rules in effect from time to time, and the
provisions of this section shall control over all other provisions of the Credit
Documents that may be in conflict or apparent conflict herewith. The Lenders and
the Administrative Agent expressly disavow any intention to charge or collect
excessive unearned interest or finance charges in the event the maturity of any
Obligation is accelerated. If (a) the maturity of any Obligation is accelerated
for any reason, (b) any Obligation is prepaid and, as a result, any amounts held
to constitute interest are determined to be in excess of the legal maximum or
(c) any Lender or other holder of any or all of the Obligations otherwise
collects moneys that are determined to constitute interest that would otherwise
increase the interest on any or all of the Obligations to an amount in excess of
that permitted to be charged by applicable Governmental Rules then in effect,
then all sums determined to constitute interest in excess of such legal limit
shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at the affected Lender’s or holder’s
option, promptly returned to the Borrower or the other payor thereof upon such
determination. In determining whether or not the interest paid or payable under
any specific circumstances exceeds the maximum amount permitted under applicable
Governmental Rules, the Lenders, the Administrative Agent and the Credit Parties
(and any other payors of such interest) shall, to the


-70-

--------------------------------------------------------------------------------


greatest extent permitted under applicable Governmental Rules, (i) characterize
any payment of an amount other than principal as an expense, fee or premium
rather than as interest, (ii) exclude voluntary prepayments and the effects
thereof and (iii) amortize, prorate, allocate and spread the total amount of
interest throughout the entire contemplated term of the instruments evidencing
the Obligations in accordance with the amounts outstanding from time to time
thereunder and the maximum legal rate of interest from time to time in effect
under applicable Governmental Rules in order to lawfully charge the maximum
amount of interest permitted under applicable Governmental Rules.


Section 10.12                                Headings
. The section and subsection headings used herein have been inserted for
convenience of reference only and do not constitute matters to be considered in
interpreting this Agreement.


Section 10.13                                Execution in Counterparts
. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery by telecopier or e-mail of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an originally executed counterpart of this Agreement.


Section 10.14                                USA PATRIOT Act Notice
. Each Lender subject to Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56) (the “Patriot Act”) hereby notifies the Borrower that,
pursuant to the requirements of the Patriot Act, such Lender is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.


Section 10.15                                Amendment and Restatement
.


(a)                      This Agreement is an amendment and restatement of the
Old Credit Agreement. On and after the Closing Date, any reference in any other
Credit Document to “the Credit Agreement,” “thereunder,” “thereof,” “therein” or
words of like import referring to the Old Credit Agreement shall mean and be a
reference to this Agreement.


(b)                      The Four Party Lockbox Agreement referred to in the
definition of “Credit Documents” shall remain in full force and effect and is
hereby ratified and confirmed.


(c)                      The execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under any of the Credit Documents or
constitute a waiver of any provision of any of the Credit Documents.


Section 10.16                                WAIVER OF JURY TRIAL
. TO THE EXTENT PERMITTED BY LAW, EACH OF THE BORROWER, THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, ANY
NEGOTIATIONS OR COMMUNICATIONS RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 
-71-

--------------------------------------------------------------------------------



Section 10.17                                Judicial Reference
.


(a)                      If the waiver of jury trial set forth in Section 10.16
is not enforceable under Applicable State Law or otherwise, then the Borrower,
the Lenders and the Administrative Agent (the “Parties”) hereby agree that all
Claims, including any and all questions of law or fact relating thereto, shall,
at the written request of any Party, be determined by Reference as provided
below.


(i)           The opposing Parties shall select a single neutral referee, who
shall be a retired state or federal judge. In the event that the opposing
Parties cannot agree upon a referee, the referee shall be appointed by a court
of competent jurisdiction.


(ii)           Except as otherwise provided in this Section 10.17, the Reference
shall be conducted pursuant to Applicable State Law. The referee shall determine
all issues relating to the applicability, interpretation, legality and
enforceability of this Section 10.17. The referee shall report a statement of
decision to the appropriate court.


(iii)           No provision of this Section 10.17 shall limit the right of any
Party to (i) exercise self-help remedies, including setoff, (ii) foreclose
against or sell any Collateral, by power of sale or otherwise, or (iii) obtain
or oppose provisional or ancillary remedies from a court of competent
jurisdiction before, after or during the pendency of the Reference. The exercise
of, or opposition to, any such remedy does not waive the right of any Party to a
Reference pursuant to this Section 10.17.
 
                (iv)           The Parties hereby acknowledge that, if a referee
is selected or appointed to determine any Claims, then such Claims will not be
decided by a jury.

(b)                      In the event that punitive damages are permitted under
Applicable State Law, the amount thereof shall not exceed three times the amount
of actual damages.


(c)                      In the event that any provision of this Section 10.17
is found to be illegal or unenforceable, the remainder of this Section 10.17
shall remain in full force and effect.
 
 


-72-

--------------------------------------------------------------------------------



(d)                      In the event that multiple Claims are asserted, some of
which are not subject to this Section 10.17, the Parties agree to stay the
proceedings of the Claims not subject to this Section 10.17 until all other
Claims are resolved in accordance with this Section 10.17. In the event that
Claims are asserted against multiple parties, some of which are not subject to
this Section 10.17, the Parties agree to sever the Claims subject to this
Section 10.17 and to resolve them in accordance with this Section 10.17. In the
event of any challenge to the legality or enforceability of this Section 10.17,
the prevailing Party or Parties shall be entitled to recover the costs and
expenses, including reasonable attorneys’ fees, incurred thereby in connection
therewith. Applicable State Law shall govern the interpretation of this Section
10.17. This Section 10.17 fully states the terms and conditions of the Parties’
agreement regarding the matters mentioned in, or incidental to, this Section
10.17. This Section 10.17 supersedes all oral negotiations and prior writings
concerning the subject matter hereof.


(e)                      As used in this Section 10.17, the terms set forth
below shall have the respective meanings specified below.


(i)           “Applicable State Law” means the law of the State of California;
provided, however, that, if any Party seeks to (A) exercise self-help remedies,
including setoff, (B) foreclose against or sell any Collateral, by power of sale
or otherwise, or (C) obtain or oppose provisional or ancillary remedies from a
court of competent jurisdiction before, after or during the pendency of a
Reference, then the law of the appropriate state for exercise of or opposition
to the foregoing remedies shall govern the same.


(ii)           “Claim” shall mean any claim, cause of action, action, dispute or
controversy between or among the Parties, whether sounding in contract, tort or
otherwise, that arises out of or relates to (A) any of the Credit Documents, (B)
any negotiations or communications relating to any of the Credit Documents,
whether or not incorporated into the Credit Documents or any indebtedness
evidenced thereby, or (C) any alleged agreements, promises, representations or
transactions in connection with any of the foregoing.


(iii)           “Reference” shall mean a judicial reference conducted pursuant
to this Section 10.17 and in accordance with Applicable State Law, as in effect
at the time the referee is selected or appointed pursuant to Section 10.17(a).
 
 


[The remainder of this page has been left blank intentionally.]


 
 
-73-

--------------------------------------------------------------------------------




The parties hereto have caused this Agreement to be executed by their respective
duly authorized representatives as of the date first written above.




FRONTIER OIL AND REFINING COMPANY




By:          /s/ Leo J. Hoonakker                                           
Leo J. Hoonakker
Vice President and Treasurer






FRONTIER OIL CORPORATION




By:           /s/ Michael C. Jennings                                         
Michael C. Jennings
Executive Vice President –
   Chief Financial Officer






UNION BANK OF CALIFORNIA, N.A., as
Administrative Agent and Lender




By:         /s/ Randall L. Osterberg                                            
Randall L. Osterberg
Senior Vice President






BNP PARIBAS, as Syndication Agent
and Lender




By:       /s/ Douglas R. Liftman                                                
Name:  Douglas R.
Liftman                                                              
Title:    Managing
Director                                                           




By:       /s/ Polly Schott                                               
Name:  Polly
Schott                                                              
Title:    Vice
President                                                            

S-1

--------------------------------------------------------------------------------







TORONTO DOMINION (TEXAS) LLC




By:        /s/ Masood
Fikree                                                                                                           
Name:   Masood
Fikree                                                             
Title:     Authorized
Signatory                                                           






WELLS FARGO BANK, N.A.




By:         /s/ Tim Green                                             
Name:    Tim Green                                                            
Title:      Assistant Vice
President                                                         






BANK OF SCOTLAND




By:         /s/ Joseph Fratus                                              
Name:    Joseph
Fratus                                                            
Title:      First Vice
President                                                          






U.S. BANK NATIONAL ASSOCIATION




By:        /s/ Monte E. Deckerd                                              
Name:   Monte E.
Deckerd                                                             
Title:     Vice
President                                                           






THE FROST NATIONAL BANK




By:         /s/ Thomas H Dungan                                             
Name:   Thomas H
Dungan                                                             
Title:     Sr. Vice
President                                                          



S-2

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION




By:        /s/ Stan G. Weiser Jr.                                               
Name:   Stan G. Weiser
Jr.                                                              
Title:     Vice
President                                                           





S-3

--------------------------------------------------------------------------------



SCHEDULE 1




COMMITMENTS






 
Lender
 
Commitment
 
Union Bank of California, N.A.
 
$37,000,000
 
BNP Paribas
 
$36,000,000
 
Toronto Dominion (Texas) LLC
 
$30,000,000
 
Wells Fargo Bank, N.A.
 
$30,000,000
 
Bank of Scotland
 
$30,000,000
 
U.S. Bank National Association
 
$27,000,000
 
The Frost National Bank
 
$20,000,000
 
Capital One, National Association
 
$15,000,000
 
Total
 
$225,000,000







--------------------------------------------------------------------------------



SCHEDULE 2




LETTER OF CREDIT BANKS FOR ELIGIBLE ACCOUNTS



 

 
Maximum Ag-
gregate Face
Amount of
Bank                                                                           
    Letters of Credit




Union Bank of California, N.A.                                               
          unlimited


The Bank of Tokyo-Mitsubishi UFJ, Ltd.                             
          unlimited


BNP
Paribas                                                                            
             unlimited


any bank domiciled in the United
States with a credit rating of at least:


1.      AA- or Aa3                                                    
          $10,000,000
2.      A                                                                    
              $5,000,000
3.      BBB or Baa                                                            
     $5,000,000






--------------------------------------------------------------------------------



SCHEDULE 3




APPROVED ACCOUNT DEBTORS






Amerada Hess Corporation
Ashland Oil Inc.*
Ashland Petroleum Company*
Bear Stearns & Co., Inc.
Burlington Northern Railroad Company*
Chevron USA, Inc.*
Citgo Petroleum Corporation*
Diamond Shamrock, Inc.*
Equilon Enterprises LLC
Equiva Trading Company
Exxon Supply Company*
Koch Oil Company*
Marathon Petroleum Co., Inc.*
Morgan Stanley Group, Inc.*
Murphy Oil USA Inc.*
Shell Oil Company*
Union Pacific Railroad*
Unocal Corporation




Unless marked by an asterisk, each entity listed above shall be an approved
account debtor only (1) if such entity is not a subsidiary of any other entity
or (2) in any case in which such entity is a subsidiary of some other entity, if
such subsidiary’s obligations to Frontier Oil and Refining Company are fully
guaranteed by such subsidiary’s ultimate parent company.




--------------------------------------------------------------------------------



SCHEDULE 4




METHODS OF CALCULATION OF FAIR-MARKET VALUE OF INVENTORY






In determining market value of Inventory, the actual Eligible Inventory volumes
shall be multiplied by the prices determined below for each category of
Inventory of the Borrower that is to be, is being or has been processed through
the Cheyenne Refinery and the El Dorado Refinery, respectively. Each price
derived from the independent sources described below shall be the price for the
relevant Inventory type published on the effective date, or published most
recently before the effective date, of the Borrowing Base Certificate concerned.
 
A. Cheyenne Refinery
 
Inventory Type
 Method of Determining Price    
Sweet Wyoming Crude
Average of posted prices of Shell Oil Products US and ConocoPhillips, less
gravity adjustment (“ATCPPLGA”), for 40-degree Sweet Wyoming Crude, plus $2.20/
barrel
   
General Wyoming Sour Crude
ATCPPLGA for 24-degree General Wyoming Sour Crude, plus $3.30/ barrel
   
Wyoming Asphaltic Sour Crude
ATCPPLGA for 21-degree Wyoming Asphaltic Sour Crude, plus $2.00/ barrel.
   
Canadian Sour Crude
New York Mercantile Exchange near month contract closing price for West Texas
Intermediate Crude, less gravity adjustment if provided for in crude purchase
contract terms (“NYMEXWTILGA”), minus $1.20/ barrel
   
Bow River Sour Crude
NYMEXWTILGA, minus $1.60/barrel
   
Mixed Monty Sour
ATCPPLGA for Sweet Wyoming Crude
   
Finished Gasoline
70% times Denver OPIS Low*,
   less $.014/gal.
+30% times Cheyenne OPIS Low*,
   less $.01/gal.




--------------------------------------------------------------------------------

 
*  As the price applies to each grade of gasoline (Unleaded Regular, Unleaded
Mid-Grade, Unleaded Premium and Leaded Regular) or diesel (#1 Diesel (0.05%
sulfur), #1 Diesel (0.5% sulfur), #2 Diesel (0.05% sulfur) and #2 Diesel (0.5%
sulfur)).
 

--------------------------------------------------------------------------------





Diesel
60% times Denver OPIS Low*,
  less $.015/gal.
+40% times Cheyenne OPIS Low*,
  less $.01/gal.
   
Asphalt
For volumes of Asphalt that have been committed for sale under a binding sales
contract, the contract price (converted to a price per barrel by dividing the
contract short-ton price by 5.6); for all other Asphalt volumes, the average of
the high and low Asphalt Cement dollars/ton price (divided by 5.6 to convert the
short-ton price to a price per barrel), as established in the category ASPHALT
SELLING PRICES Area Barge for MID-CONTINENT/MIDWEST in Asphalt Weekly Monitor,
published by Poten & Partners (or, in the absence of this source of pricing
information, such price as determined by the Administrative Agent).
   
Gas Oil
70% times the Unleaded Regular Gasoline Net Price
+30% times the #2 Diesel net price,
       less $.10/gal.
   
Sulfur
Borrower’s net-back price, based on Borrower’s most recent sale to an
independent third party.
   
Coke
$0.00/ton
   
Propane
Conway, Kansas OPIS wholesale Propane price, plus $.05/gal.
   
Normal Butane
Same methodology as Propane, except use Butane price
   
Field Butane
Same as Normal Butane price
   
Isobutane
Same methodology as Propane, except use Isobutane price
   
Olefins
Same net price as used for Premium Unleaded Gasoline, less $.156/gal.
   
Light Straight Run
Same as net price used for Unleaded Regular Gasoline
   
Reformate
Same as net price used for Unleaded Regular Gasoline
   
Cat Gas
Same as net price used for Unleaded Regular Gasoline
   
Alkylate
Same as net price used for Premium Unleaded Gasoline
   
Naphtha and Raffinate
Same as net price used for Unleaded Regular Gasoline, less $.04/gal.
   
Ethanol
Most recent price the Borrower paid to an independent third party for Ethanol
   
Natural Gasoline
Conway, Kansas OPIS wholesale price of Natural Gasoline, plus $.05/gal.
   
Raw Distillate Oil
If the Borrower is selling #2 Diesel (0.5% sulfur), then the net price for #2
Diesel (0.5% sulfur), less $.02/gal.; if the Borrower is selling #2 Diesel
(0.05% sulfur), then the net price for #2 Diesel (0.05% sulfur), less $.02/gal.
   
Coker Distillate Oil
Same as Raw Distillate Oil net price
   
Heavy Fuel
Same as Wyoming Sour Crude Oil net price times 60%
   
Slurry
Platt’s Gulf Coast Resid, less $6.00/barrel
   
Vac Bottoms
Same average net price as used for Asphalt
   
HP Vac Bottoms
Same average net price as used for Asphalt
   
Unfinished Gasoline
Same price as Unleaded Regular Gasoline, less $.025/gal.

 
 



--------------------------------------------------------------------------------


 
B. El Dorado Refinery
 
Kansas Sweet
Koch West Texas Intermediate (“WTI”) Cushing posting for calendar month, plus
Platt’s P+ quote for trade month, less $0.30/barrel
   
WTI
Koch WTI Cushing posting for calendar month, plus Platt’s P+ quote for trade
month, plus Platt’s WTI Cushing/WTI Midland differential for trade month, plus
$0.78/barrel pumpover/transportation
   
Scurry WTI
Koch WTI Cushing posting for calendar month, plus Platt’s P+ quote for trade
month, plus Platt’s WTI Cushing/WTI Midland differential for trade month, plus
$0.51/barrel quality premium, plus $0.73/barrel pumpover/transporta- tion
   
West TX-NM Sour (“WTS”)
Koch WTI Cushing posting for calendar month, plus Platt’s P+ quote for trade
month, plus Platt’s WTI/WTS differential for trade month, plus $0.78/barrel
pumpover/transportation
   
Foreign Crudes
Actual acquisition cost plus transportation and other direct costs, but not more
than WTI
   
Natural Gasoline
Conway Spot Natural Gasoline (mean) + $0.36/barrel (transportation)
   
Natural Gasoline at Conway
Conway Spot Natural Gasoline (mean)
   
Butanes
Conway Spot Normal Butane (mean) + $0.36/barrel (transportation)
   
Butanes at Conway
Conway Spot Normal Butane (mean)
   
Isobutane
Conway Spot Isobutane (mean) + $0.36/barrel (transportation)
   
Isobutane at Conway
Conway Spot Isobutane (mean)
   
Aviation Gasoline (unleaded)
Group III Unleaded Regular Gasoline (“ULR”) (mean) + $0.32/gal. – $0.05/gal.
(cost of lead)
   
Aviation Gasoline
Group III ULR (mean) + $0.32/gal.
   
Unleaded Regular Gasoline
Group III ULR (mean) + $0.0032/gal.
   
Unleaded Regular Gasoline
 
  (7.2/8.5 RVP)
Group III ULR (mean) + $0.0193/gal.
   
Unleaded Premium Gasoline
 
(“ULP”)
Group III ULP (mean) + $0.0032/gal.
   
Unleaded Premium Gasoline
 
  (7.2/8.5 RVP)
Group III ULP (mean) + $0.0193/gal.
   
Unleaded Regular Gasoline 85
 
  (R+M)/2
Group III ULR (mean) + $0.0032/gal. – 0.25 x [(Group III ULP (low) – Group III
ULR (low)]
   
Unleaded Regular Gasoline 83
 
  (R+M)/2
Group III ULR (mean) + $0.0032/gal. – 0.45 x [(Group III ULP (low) – Group III
ULR (low)]
   
Finished Gasoline Blendstocks
 
   (Excluding Alkylate)
Group III ULR (mean) + $0.0032/gal.
   
Alkylate
Group III ULP (mean) + $0.0032/gal.
   
High Sulfur Diesel
Group III High Sulfur Diesel (mean) + $0.0015/gal.
   
Aviation Jet Fuel
Group III Aviation Jet Fuel (low) + $0.0035/gal.
   
Low Sulfur Diesel 1
Group III Aviation Jet Fuel (low) +$0.04/gal.
   
Low Sulfur Diesel 2
Group III Low Sulfur Diesel (mean) + $0.0015/gal.
   
Finished Diesel Blendstocks
Group III Low Sulfur Diesel (mean) + $0.0015/gal.
   
DC Charge
 
     - Sales Tank
Average netback during 30-day period prior to sale
     - Charge Tank
[0.70 x Group III ULR (mean) + 0.30 x Group III LSDSL (mean)] x 0.75
   
Slurry
Platt’s Gulf Coast Resid, less $6.00/barrel
   
Petroleum Coke
$5.00/ton
   
Butylenes
Group III ULR (mean) x 0.925
   
Propylenes
Group III ULR (mean) x 0.35
   
Propane
Conway Spot Propane (mean)
   
FC Gas Oil
70% Group III ULR (mean) + 30% Group III HSDSL (mean) – $0.07/gal.
   
Recovered Oil
Determine H/C & water volume. Value H/C @ WTI & water volume @ zero.
   
ARU Charge
Group III ULR (mean) x 0.97
   
Raw Distillate Oil
Group III Low Sulfur Diesel (mean), less $0.01/gal.
   
Sulfur
Average netback during 30-day period prior to sale
   
Toluene
Actual netback during 30-day period prior to sale normalized for the Plaza Group
adjustments
   
Benzene
Group III ULR (mean) x 1.27
   
Cumene
Group III ULR (mean) x 1.41
   
Acetone
Actual netback for month prior to sale normalized for the Plaza Group
adjustments
   
AMS
Actual netback for month prior to sale normalized for the Plaza Group
adjustments
   
Acetone/Phenol Residue
Group III ULR (mean)
   


As used in this Schedule, “net price” means the reference price less the
specified adjustment amount.


The Administrative Agent reserves the right to adjust any of the above
methodologies for determining market value if any of the sources of price
information is no longer available or if the price derived from any of the above
methodologies is no longer representative of market prices.






--------------------------------------------------------------------------------



SCHEDULE 5




SUBSIDIARIES






Subsidiary
Owner
Ownership
Percentage
 
 
Frontier Holdings Inc., a Delaware
corporation (“FHI”)
Frontier Oil Corporation, a
Wyoming corporation (“FOC”)
 
100%
 
Frontier Refining & Marketing Inc., a
Delaware corporation (“FRMI”)
 
FHI
100%
 
Frontier Oil and Refining Company, a
Delaware corporation (“FORC”)
 
FRMI
100%
 
Frontier Refining Inc., a Delaware
corporation
 
FRMI
100%
 
Frontier El Dorado Refining Company, a
Delaware corporation
 
FRMI
100%
 
Frontier Pipeline Inc., a Delaware
corporation
 
FRMI
100%
 
Ethanol Management Company, a
Colorado corporation
 
FORC
100%
Wainoco Resources, Inc., a Delaware
corporation (“WRI”)
 
FOC
100%
 
Wainoco Oil & Gas Company, a
Delaware corporation
 
WRI
100%
 





--------------------------------------------------------------------------------



SCHEDULE 6




ACCEPTABLE COMMODITIES BROKERS






1.           Salomon Smith Barney Inc.
Galleria Financial Center
5051 Westheimer, Suite 2100
Houston, Texas 77056


2.           Citibank, N.A.
390 Greenwich Street, 5th Floor
New York, New York 10013


3.           Shell Oil Products US
P.O. Box 201906
Houston, Texas 77216-1906


4.           Hornsby & Company, Inc.
3401 Louisiana, Suite 425
Houston, Texas 77002


5.           UBS AG
677 Washington Boulevard
Stamford, CT 06901


6.           any Lender party to the Third Amended and Restated Revolving Credit
Agreement




--------------------------------------------------------------------------------



SCHEDULE 7




LENDERS’ ADDRESSES FOR NOTICE






Lender
Address
 
Union Bank of California, N.A.
Credit
 
500 North Akard, Suite 4200
Dallas, TX 75201
Attention:                                Randall L. Osterberg
Telephone:                               214-922-4205
Telecopier:                               214-922-4209
E-mail:                                       randall.osterberg@uboc.com
 
Operations
 
1980 Saturn Street, Mail Code 4-957-161
Monterey Park, CA 91754
Attention:                                Martha Arreaga, Commercial
                  Loan & Agency Services
Telephone:                               323-720-2578
Telecopier:                               323-720-2780
E-mail:                                       martha.arreaga@uboc.com
 



BNP Paribas
Credit
 
1200 Smith, Suite 3100
Houston, TX 77002
Attention:                                Doug Liftman
Telephone:                               713-982-1100
Telecopier:                               713-659-6915
E-mail:                                      doug.liftman
                 @americas.bnpparibas.com
 
Operations
 
919 3rd Avenue, 3rd Floor
New York, NY 10022
Attention:                                Bill Greten / Connie French
                  (letters of credit)
                  Peter Medina / Naomi Lehrer
                  (loans)
Telephone:                              212-471-6907 (BG) / 6965 (CF)
                  212-471-6457 (PM / NL)
Telecopier:                              212-471-6996 (BG / CF)
                                                  212-841-2683 (PM / NL)
 



Toronto Dominion (Texas) LLC
Credit
 
909 Fannin Street, Suite 1700
Houston, TX 77010
Attention:                                Martin Snyder
Telephone:                              713-653-8211
Telecopier:                              713-951-9921
E-mail:                                      martin.snyder
                 @tdsecurities.com
 
Operations
 
Royal Trust Tower, 18th Floor
77 King Street West
Toronto, Ontario M5K 1A2
Attention:                                Kevin Unvalla
Telephone:                              416-307-0528
Telecopier:                              416-983-1708
E-mail:                                      kevin.unvalla@tdsecurities.com
 



Wells Fargo Bank, N.A.
Credit
 
1700 Lincoln Street, 6th Floor
MAC C7300-061
Denver, CO 80203
Attention:                                Art Krasny / Tim Green
Telephone:                               303-863-5652 / 303-863-6765
Telecopier:                               303-863-5196
E-mail:                                       krasny@wellsfargo.com
/tim.green@wellsfargo.com
 
Operations
 
1740 Broadway, M/C C7300-034
Denver, CO 80202
Attention:                                Sandy Mailloux / Brett Eubank
Telephone:                              303-863-5769 / 5941
Telecopier:                              303-863-2729
 



Bank of Scotland
Credit
 
One City Centre
1021 Main Street, Suite 1370
Houston, TX 77002
Attention:                                Byron Cooley / Joseph Fratus
Telephone:                              713-650-0036 / 212-450-0837
Telecopier:                              713-651-9714 / 212- 557-9460
E-mail:                                      byroncooley@bankofscotlandusa.com
                  josephfratus@bankofscotlandusa.com
 
Operations
 
565 Fifth Avenue
New York, NY 10017
Attention:                                Shirley Vargas
Telephone:                              212-450-0875
Telecopier:                              212-687-4412
 



U.S. Bank National Association
Credit
 
918 17th Street, CNBB0300
Denver, CO 80202
Attention:                                Monte Deckerd /
                  Heather Han
Telephone:                              303-585-4212
Telecopier:                              303-585-4362
E-mail:                                      monte.deckerd@usbank.com
                 heather.han@usbank.com
 
Operations
 
555 SW Oak Street, M/C PD-OR-P7LN
Portland, OR 97204
Attention:                                Josie Butalid / Don Susi
Telephone:                              503-275-7861 / 4624
Telecopier:                              503-275-8181 / 5915
 





--------------------------------------------------------------------------------





The Frost National Bank
Credit
 
P.O. Box 1315
Houston, TX 77251
Attention:                                Thomas H. Dungan
Telephone:                               713-652-1112
Telecopier:                               713-652-7607
E-mail:                                       tdungan@frostbank.com
 
Operations
 
P.O. Box 1600
San Antonio, TX 78296
Attention:                                Janice Hill / Linda Villejo
Telephone:                               210-220-4235 / 4024
Telecopier:                               210-220-4389
 
 





Capital One, National Association
Credit
 
313 Carondelet Street
New Orleans, LA 70130
Attention:                                Nancy Moragas
Telephone:                               504-533-2863
Telecopier:                               504-533-5434
E-mail:                                       nancy.moragas@capitalonebank.com
    
Operations
 
5718 Westheimer Road, 6th Floor
Houston, TX 77057
Attention:                                Norma Platt
Telephone:                              713-435-5233
Telecopier:                              713-435-5106
E-mail:                                      norma.platt@capitalonebank.com
 